Case 1:18-cv-06681-NRB Document 35-3 Filed 08/02/19 Page 1 of 37




                 EXHIBIT 3
1:18-cv-06681-NRB Document 35-3 Filed 08/02/19 Page 2 of 37




                            ACCOUNT RULES
                            AND REGULATIONS
                            YOUR GUIDE TO:
                            CHECKING
                            SAVINGS
                            CERTIFICATES OF DEPOSIT
                            OVERDRAFT PROTECTION
                            PRIVACY NOTICE
1:18-cv-06681-NRB Document 35-3 Filed 08/02/19 Page 3 of 37
    Welcome to Chase
    Thank you for opening your new account. We want to make it easy for you to bank with us, whenever and wher-
    ever you choose. Our Chase branches and ATMs located nationwide, combined with online banking, bill pay-
    ment, Chase MobileSM and account alerts on Chase.com, help make sure you’re never far from your money.



    About this guide
    This guide contains the following three sections. Please review this information and keep it with your records.
      1. Helpful Information for Managing Your Account
         In this section you’ll find information about our banking options, as well as steps you can take to help pre-
         vent fees and get the most out of your account.
      2. Deposit Account Agreement
         The second section is your Deposit Account Agreement, or contract, with us.
         The Deposit Account Agreement also includes the following disclosures (which are separate documents
         we provided to you) that apply to our personal and business accounts:
         •   Rates for interest bearing accounts
         •   Personal accounts:
                Additional Banking Services and Fees
                Funds Availability Policy for Personal Accounts
                Personal account products
         •   Business accounts:
               Additional Banking Services and Fees
               Business account products
               Business Deposit Express Fees and Agreement
               Funds Availability Policy for Business Accounts
         •   Any additional disclosures such as amendments or agreements that we will provide to you, either when
             you open your account or if we change the terms and conditions of your account
      3. Chase Privacy Notice
         The Chase Privacy Notice explains what we do to keep information about you private and secure.
1:18-cv-06681-NRB Document 35-3 Filed 08/02/19 Page 4 of 37
    Table of Contents
    Section I:         Helpful Information for Managing Your Account
                       Important Customer Responsibilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           2
                         • Manage Your Account
                         • Update Your Personal Information
                         • Review Your Statement
                         • Safeguard Your Information
                        Your Banking Options . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               3
                          • Branches
                          • ATMs
                          • Chase OnlineSM
                          • Chase by Phone
                          • Chase MobileSM
                          • Chase by Mail
                        Deposits . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   3
                          • Direct Deposits
                          • Funds Availability
                        Withdrawals from Your Checking or Savings Account . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                          4
                          • Writing a Check
                          • Posting Order
                          • Insufficient Funds
                          • Overdraft Protection
                          • Stop Payments
                          • Withdrawal Limitations on Your Savings Account
                        Debit Cards . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      5
                        Important Information About ATM Safety . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               6
                        Certificates of Deposit and Retirement Certificates of Deposit . . . . . . . . . . . . . . . . . . . . . . . . . .                                             7
                          • Automatically Renewable CD
                          • Single Maturity CD
                          • Term
                          • Maturity Date
                          • Grace Period
                          • Interest Rate
                          • CD Special Interest Rate
                        Personal Information at Account Opening . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                7
                        Inactive and Unclaimed Accounts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        7
                        Spanish Language Preference . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    7

    Section II: Deposit Account Agreement
                        General Account Terms and Conditions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                             8
                        Check 21 – Substitute Checks and Your Rights . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
                        Endorsement Standards . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
                        Electronic Funds Transfer Services . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
                        Alerts and Chase MobileSM Services . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
                        Overdraft Protection Services . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

    Section III: Chase Privacy Notice . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30



                                                                                            1
1:18-cv-06681-NRB Document 35-3 Filed  08/02/19        Page       5 of 37
     SECTION I:                     address, phone number, Social Security number
                                                                         or resident/citizenship status.
                                                                      •  If you have a change or addition, call us, stop by
     Helpful Information for                                             any of our branches, visit Chase.com or write to us.
     Managing Your Account                                               You’ll find a list of our telephone numbers and
                                                                         our address on the back cover of this booklet.
     Important Customer                                               • Note: We may change your address if the U.S.
                                                                         Postal Service tells us that you have a new
     Responsibilities                                                    address. If this happens, we’ll send you a letter
     1. Manage Your Account: We think it’s better to help                about the change.
        you avoid fees than watch you make costly mistakes.        3. Review Your Statement: It’s important to always
        So follow these rules every day, and you’ll manage            take a few minutes to review each statement for
        your checking account smoothly for years to come.             accuracy:
        • Make sure deposits are available before you                 • It’s your responsibility to promptly notify us of any
           spend – When money goes into your checking                    unauthorized transactions or other discrepan-
           account as a direct deposit, the whole amount is              cies, generally within 30 days of the statement
           available to spend that day. But deposits you                 date. However, some notification timeframes
           make with a paper check can take several days                 for personal accounts like the ones below could
           to become available. So review your available                 be longer:
           balance to be sure the money is available for use             • Electronic transactions, such as debit card
           before you spend it.                                              purchases: See the “In Case of Errors or
        • Record every transaction on the spot – Don’t                       Questions About Your Electronic Funds
           assume you’ll remember to do it when you get                      Transfers” section for details.
           home. That’s how innocent mistakes happen. If                 • Substitute Checks: See the “Check 21 –
           anyone on your account writes a check, uses an                    Substitute Checks and Your Rights” section
           ATM or makes any transaction at all, record it                    for details.
           right away.                                                • Call us as soon as possible to report concerns. If
        • In doubt? Get your available balance                           you don’t contact us within the timeframes out-
           in seconds – Enroll in Chase MobileSM at                      lined in the Deposit Account Agreement, we
           Chase.com/Mobile and then text BAL to CHASE                   may not be able to help you clear up the issue:
           (24273) at any time. You can also get your                    • Calling us is the fastest way to let us know
           balance at any Chase ATM, on Chase.com or by                      there’s a problem. Please note that if you call
           telephone at one of the numbers on the back                       us, we may ask you to follow up in writing.
           cover of this booklet. Any time you review your               • Your statement has information about how
           available balance, the amount may not include                     to report unauthorized transactions, other
           recent checks you’ve written or purchases                         discrepancies and errors. For more details,
           you’ve made, because they can take time to reach                  see your Deposit Account Agreement.
           us. So record every transaction in your register.
                                                                      • Your statement also includes other important
        • Leave yourself a cushion and never spend                       information for your review:
           below it – Pick a specific amount (such as $50
           or $100) and treat it as your personal “no
                                                                         • Changes to your Deposit Account Agreement
           spend” zone. That way, a small mistake won’t                  • Helpful service messages
           leave you overdrawn.                                          • Debit card rewards information
        • Realize you just spent more than you have?                     • Contact information
           Don’t let the account stay overdrawn – Make                   Note: You may be paying account fees that you
           a deposit as soon as possible to cover the over-              can avoid. Please stop by any of our branches
           draft and any fees.                                           and we’ll help you figure out if there’s a way we
     2. Update Your Personal Information: Please make                    can reduce or eliminate certain fees.
        sure we have your most current information                 4. Safeguard Your Information: We have state-of-
        because it will affect how we reach you, where we             the-art tools in place to keep your information
        mail your statements and how we provide tax                   secure. We also need you to do your part by always
        reporting to the Internal Revenue Service.                    protecting your:
        • Always alert us when you change or add personal                • account statements
           information, such as your name, address, e-mail                •   IDs and passwords
                                                               2
1:18-cv-06681-NRB
        • debit cards and PINsDocument 35-3 Filed     agency08/02/19          Page
                                                              can deposit funds         6 of into
                                                                                 electronically 37 your
                                                      account  so you’ll have access to your  money  the
        • checks (blank or paid)                      same day we receive it. Here are more details:
        • signature stamps                            • Direct deposit signup forms are available at any
        • any other bank-related documents – paper or    of our branches or on Chase.com.
          electronic – that may have information
          about you or your account                   •  If you want to confirm a direct deposit, go to
                                                                             Chase.com or call us. Or, you can set up voice or
            Keep your confidential information private to                    e-mail alerts on Chase.com and we’ll notify you
         help avoid fraud or identity theft. If you don’t take               when we receive your deposit.
         reasonable precautions to protect your personal
         information, we may not accept liability if your              2. Funds Availability: There are differences between
                                                                          when you make a deposit, when we consider your
         information becomes compromised.
                                                                          deposit received and when the funds become avail-
            And, don’t forget to frequently update your
                                                                          able for your use. It’s important to understand
         computer’s security software to help protect it
                                                                          these differences because if you try to use funds
         from online criminals and viruses.
                                                                          that aren’t available, it may result in returned
                                                                          checks and fees.
       Your Banking Options                                                  We’ve summarized a few key points about our
       We offer many ways for you to bank when and where                  Funds Availability Policy below. We know this is a
       it’s most convenient for you, including:                           complicated topic, so please don’t hesitate to ask
         •   Branches: We have branches in 23 states. Visit               us if you have any questions. In addition, please
             Chase.com or call us to find a branch near you.              read the entire Funds Availability Policy that you
                                                                          received at account opening.
         •   ATMs: There are Chase ATMs in branches and
             many other convenient locations where you can               •   When Your Deposit Is Received: We consider
             make deposits, withdrawals or transfers. If you                 your deposit received on the day you make your
             need help finding an ATM, visit Chase.com or                    deposit if it’s made on a business day before the
             call us. If you use other banks’ ATMs, you may                  cutoff time displayed at the branch or ATM. If
             pay fees from them, as well as from us. The best                you make your deposit on a weekend or a legal
             way to avoid fees? Always use a Chase ATM.                      holiday or after the cutoff time on a business
                                                                             day, we’ll consider the deposit received on the
         •   Chase OnlineSM: When you register on Chase
                                                                             following business day.
             Online, you can check balances, pay bills, transfer
                                                                                 For example: You make your deposit on
             money, sign up for account alerts and more –
                                                                                 Friday at 6:10 p.m. and the cutoff is at 6 p.m.
             any time and anywhere you have Internet
                                                                                 We consider the deposit received on the next
             access. Visit Chase.com for details and a demo.
                                                                                 business day, which is Monday. However, if
         •   Chase by Phone: Our automated service is avail-                     Monday is a holiday, we consider the deposit
             able 24/7 so you can check balances, transfer                       received on Tuesday.
             money and more. We also offer banker assist-
             ance by telephone during extended business
                                                                         • When Your Deposit Is Available: Generally, we
                                                                         give you next day availability on your deposit, except
             hours. If you prefer to speak with a banker, just           when you deposit a check that isn’t drawn on a
             call Chase by Phone and enter your debit card               Chase account. Refer to your Funds Availability
             number and PIN. See the back cover of this                  Policy about non-Chase checks. In addition, this
             booklet for our phone numbers.                              means:
         •   Chase MobileSM: Text your account and it texts                  •   We’ll use the funds from your deposit to pay
             you back. After you sign up on Chase.com, you’ll                    items (including checks, online payments and
             have 24/7 access anywhere your cell phone has                       debit card purchases) on the day we receive
             service to view balances and transaction history.                   your deposit.
         •   Chase by Mail: You can mail deposits to:                        •   Your funds aren’t available for cash with-
                 Chase by Mail                                                   drawals until the next business day.
                 P.O. Box 36520
                 Louisville, KY 40233-6520
                                                                             •   Cash deposits made with a banker, wire
                                                                                 transfers and electronic direct deposit of your
                                                                                 paycheck or government benefit payment
       Deposits                                                                  are available for a cash withdrawal on the
       1. Direct Deposits: Your employer or a government                         same day we receive them.

                                                                   3
1:18-cv-06681-NRB Document 35-3 Filed                     08/02/19
                                                      check  more than six Page    7 of
                                                                            months old may37
                                                                                           not be
      • Holds: If we hold your funds beyond the time- paid if you give it to one of our bankers to
               frame in your Funds Availability Policy, it will              deposit.
               be noted on your receipt after you make your
               deposit with a banker. However, if your                   •   If the person cashing your check doesn’t have a
                                                                             Chase deposit or loan account, we may not cash
               deposit isn’t made with a banker (e.g., at an
                                                                             the check. Or, we may cash the check and
               ATM) or we add a hold after you leave the
                                                                             charge the person a fee.
               branch, we’ll send you a notice to let you
               know when your funds will be available.                   •   An important note: Because of industry
                                                                             changes, some checks are now processed elec-
         •   Holds for Court Orders: We may be asked by a
                                                                             tronically, so the original check may not be
               legal entity such as a court or government
               agency to place a hold on your account,                       available to us. As a result, even if you’ve asked
               which could limit your transactions. We’ll                    for your paid checks to be returned with your
               send you a letter if this happens.                            statement, you won’t get these checks back.
                                                                             You also won’t be able to see these checks on
         •   New Accounts: New accounts may have more
                                                                             your statements or view them on Chase Online.
               restrictions on the availability of funds. See
                                                                             You will be able to see some check details in the
               your Funds Availability Policy for details.
                                                                             “Checks Paid” or “Transaction Detail” section of
         •   Returned Deposits: Even after we’ve made your                   your statement.
               funds available for withdrawal, it doesn’t
               necessarily mean the items have been paid              2. Posting Order: Generally, for each business day,
               by the bank they were drawn on. It can take               we will first (i) add deposits to your account, then
               weeks, even months, for counterfeits or other             (ii) subtract wire transfers, debit card transactions,
               issues to be discovered. If an item is returned           online banking transactions, ATM withdrawals,
               by another bank or not paid, we’ll subtract               teller cash withdrawals, and checks you write that
               the amount of the item and the Deposited                  are either cashed or deposited at a Chase branch, in
               Item Returned fee from your account balance               the order in which they were authorized, with-
               and let you know. When your balance is                    drawn, cashed, or deposited, as appropriate, and
               reduced as a result of a returned or unpaid               then (iii) subtract all other items in highest to low-
               item, your account could become overdrawn.                est dollar amount.

                                                                      3. Insufficient Funds: If you don’t have enough funds
      Withdrawals from Your Checking                                     available in your account to cover your checks or
      or Savings Account                                                 any other withdrawals, one of these two things will
                                                                         happen depending on your specific account:
      1. Writing a Check
         • When you write a check, please make sure it’s                 •   We pay the check or other withdrawal and
           complete and filled out properly. Otherwise, we                   charge an Insufficient Funds fee to the account.
           may not honor the check. Always remember to:                  •   We return the check or withdrawal unpaid and
           • Write in the current date (not a future date).                  charge a Returned Item fee to the account.
           • Write who the check is payable to (the payee).                  Note: Some payees (the person or company to
           • Write the same amount in U.S dollars and in                     whom you’ve written the check) also may
              words. If they don’t match, we may use                         charge you a fee for having the item returned to
              either amount to pay the check, which could                    them.
              result in a discrepancy in your account.                   Note: If either situation occurs, we’ll send you a
           • Sign the check.                                             notice.
         • There are a few important things to keep in                      If you don’t have enough funds to pay an every-
           mind about how your checks are paid:                          day debit card transaction, we will refuse to
           • You should have available funds in your                     authorize the transaction and will not charge you a
              account before you write a check, because it               fee in two cases:
              could clear your account as soon as the day                • business accounts, if you have notified us not to
              you write it. So, know your balance at all                    pay debit card overdrafts or,
              times and don’t count on a delay of a day or
              more before we deduct the funds from your
                                                                         • personal accounts, you have not notified us to
                                                                            pay debit card overdrafts.
              account.
                                                                            To help prevent Insufficient Funds and Returned
         •   We may pay any check drawn on your account,                 Item fees, talk to a banker to sign up for Overdraft
             even if it’s over six months old. However, a                Protection. And don’t forget that you can keep
                                                                  4
1:18-cv-06681-NRB              Document
      track of your balance using              35-3
                                  Alerts and mobile or Filed
                                                        savings08/02/19         Page
                                                                account (Regulation D), and8federal
                                                                                              of 37 regula-
         online banking. If you don’t have enough money in                tions require us to monitor these savings account
         your checking account to write a check or if you                 transactions for all of our customers.
         make a withdrawal or a purchase, you can always                     Please note: This federal regulation does not
         use one of our banking options to transfer money                 apply to savings account deposits – only with-
         from another account you have with us.                           drawals. Here is some additional information to
                                                                          help you:
       4. Overdraft Protection
            Overdraft Protection helps you avoid Insuffi-
                                                                          • Each monthly statement period, you can make
                                                                          unlimited withdrawals from or transfers between
         cient Funds and Returned Item fees and the trouble               your Chase accounts if you complete them in one
         that results from overdrawing your checking                      of these ways:
         account. Overdraft Protection Transfer fees may
         apply and will be deducted from your checking                       • In person at any of our branches
         account. There is no annual fee for this service so                 • At any of our ATMs
         you will only pay a fee when you use it.                            • By mail
            If you overdraw an account that has Overdraft                 • Each monthly statement period, you can make
         Protection, we can automatically transfer funds                     six withdrawals or transfers from your Chase
         from your linked savings, credit card or line of credit             savings or money market savings account if you
         account to cover the amount that is overdrawn.                      complete them in one of these ways:
         Remember that you must have available funds in
         your linked account to cover the amount of the
                                                                             • By check
         overdraft, plus the transfer fee, or Overdraft Pro-                 • Overdraft Protection advances
         tection won’t work.                                                 • Any online payments (Bill Pay) and online
            Talk to a banker about signing up. See the                          transfers, including those on Chase.com
         “Overdraft Protection” section in the Deposit                       • Preauthorized payments to any third party
         Account Agreement for details.                                      • Telephone transfers
       5. Stop Payments                                                      • Wires or funds transfers
            After you write a check or make a payment from                • There is a Savings Withdrawal Limit Fee for each
         your account, you can request a stop payment.                       item over these limits. Note: This is not the
         When you ask us to stop payment, it means you                       same as the Additional Withdrawal Fee that is
         don’t want us to pay your check or complete your                    charged on certain savings accounts.
         payment, or you think your check has been lost or                • If you repeatedly exceed the Regulation D sav-
         stolen. There may be a fee for placing a stop payment.              ings withdrawal limits, federal law requires that
                                                                             we change your account to a checking account
         • Checks:                                                           that offers unlimited check writing and transfers.
            • We’ll ask you for the check number and the
               amount when you contact us.                                • We’ll send you a letter if you exceed the above
                                                                             limitations and if we change your savings
            • If you contact us to stop payment on lost or                   account to a checking account.
               stolen checks, then you later find the checks
               and want to use them, let us know.                            This topic is complicated, so please ask us if you
                                                                          have questions about these withdrawal limits or
         • Electronic items: Please call us if you need to                see the “Withdrawal Procedures and Limitations”
            place a stop on electronic items, debit card                  section in the Deposit Account Agreement. If you
            transactions and online bill payments. See the                need an account that allows you to make unlimit-
            “Stop Payments” and “Stop Payment for                         ed withdrawals and transfers, ask a banker about
            Preauthorized Transfers” sections for specific                our checking account options.
            terms.
         • Extensions: For personal accounts, stop pay-                Debit Cards
            ments are effective for 180 days (terms vary for
            business accounts; contact us for details). You               Debit cards, sometimes called check cards or banking
            can place an additional stop payment by con-               cards, are a convenient way to access your money.
            tacting us. An additional fee will apply.                  These cards are accepted at millions of locations
                                                                       worldwide and are safer than using cash.
       6. Withdrawal Limitations on Your Savings Account                  Your card can be used for everyday purchases
           The Federal Reserve Board limits the number of              including gas, groceries, dining out, shopping online and
         checks, transfers and withdrawals made from any               paying bills. Your card can be used at ATMs to withdraw


                                                                   5
1:18-cv-06681-NRB
     cash or check your account Document
                                balances. And, at35-3
                                                   select Filed•08/02/19        Page 9 of 37
                                                                We will charge an Insufficient Funds/ over-
     Chase ATMs you can make deposits and transfer funds
                                                                             draft fee each time we pay an overdraft cre-
       between accounts that are linked with your debit card.
                                                                             ated by check, ACH, in-person withdrawal,
          • How we protect your card:                                        debit card transaction or other electronic
            • Zero Liability: We’ll reimburse you for any                    means. We will charge a Returned Item fee
               unauthorized card transactions made at                        for any check or ACH transaction that is
               stores, ATMs, on the phone or online when                     returned because your account had insuffi-
               you report the transactions promptly.                         cient funds. Also, each time your account is
            • Fraud Monitoring: We use sophisticated                         overdrawn for five consecutive business days,
               Fraud Monitoring tools to review how and                      we will charge an Extended Overdraft Fee.
               where your card is being used. These tools                    • Whether you have Chase Debit Card
               enable us to contact you if we detect                         Overdraft Coverage on your checking
               abnormal patterns and to block potentially                    account will not affect how we treat your
               fraudulent transactions.                                      recurring debit card transactions (like a gym
            • Security Alerts: You can set up free e-mail or                 membership). In particular, we may, at our
               phone alerts on your account for card activity                discretion, authorize and pay a recurring
               exceeding an amount you specify.                              debit card transaction that causes an over-
          • Important tips: Debit or credit? A merchant                      draft and charge an insufficient funds/over-
            may ask you if your purchase is debit or credit.                 draft fee even if you do not maintain Chase
            You have two choices. In both instances your                     Debit Card Overdraft Coverage on your
            purchase will be subtracted from your checking                   account.
            account.                                                Talk to a banker or go online for details or to change
            • If you choose debit: Select the Debit or ATM                your Debit Card Overdraft Coverage option.
               button and enter your PIN. Use this option if
               you would like cash back with your purchase.         Important Information About
            • If you choose credit: Press the credit button         ATM Safety and Safeguarding
               and sign the receipt. For some small dollar
               purchases and when you pay at the gas                Your Account Information
               pump, you may not need to provide a signa-
               ture.                                                • Play it safe at ATMs – Overall, use common sense
                                                                      and be aware of your surroundings before, during
         Chase Debit Card Overdraft CoverageSM - Decide
                                                                      and after you use an ATM. Here are some additional
           what's right for you.
                                                                      tips:
           • Everyday debit card Purchases may be                     •   Choose an ATM that is well-lit.
              approved at Chase's discretion when suffi-
              cient funds are not available.                          •   If an ATM looks unusual or altered, don’t use it.
                                                                          If you suspect the ATM isn’t working properly,
           • Standard overdraft fees may apply, including                 cancel the transaction and find another
              an Insufficient Funds fee each time you use
                                                                          machine.
              your debit card and funds are not available at
              the end of the day.                                     •   At a walk-up ATM, minimize transaction time by
                                                                          having your card ready to use. At a drive-up
           • No fee when you use it and make a deposit –                  ATM, keep your car engine running and lock
              You'll have until the end of the same business
              day to cover purchases (This assumes that no                your doors.
              deposit hold is placed on the deposit.).                •   Stand between the ATM and anyone waiting to
           • Purchases may be approved in case Overdraft                  use the machine so others can’t see your PIN or
              Protection doesn't cover the amount needed.                 the transaction amount.
           • Whether your overdraft will be paid is at                •   As soon as your transaction is complete, re-
              Chase’s discretion, and we reserve the right                member to remove your card from the ATM, and
              not to pay. For example, we typically do not                then put away your money, receipt and card.
              pay overdrafts if your account is not in good           •   Contact the police or a security officer if you see
              standing or you are not making regular                      any suspicious activity at the ATM. If you think
              deposits or you have had excessive over-                    you’re being followed from an ATM, go to a busy
              drafts.                                                     area and immediately contact police.
           • Once an overdraft has occurred, you are obli-
              gated to bring your account to a positive bal-
              ance promptly.
                                                                6
1:18-cv-06681-NRB
     • Keep your debit or ATMDocument        35-3 Filed
                              card PIN confidential – • CD08/02/19          Page 10 of 37
                                                           Special Interest Rate: A CD Special interest
           Never give your PIN to anyone, don’t write it any-                   rate applies only to the initial CD term. If your
           where and avoid carrying it with you. In addition,                   CD has a CD Special interest rate, at the time of
           to keep your card information safe:                                  renewal your CD will automatically renew for
           •   Change your PIN from time to time and choose                     the same term at the standard (non-special)
               a PIN that others can’t easily figure out. For                   interest rate in effect on the renewal date or for
               example, don’t use your birthday or telephone                    the Relationship interest rate if you qualify.
               number.
           •   To change your PIN (or if you forget your PIN),           Personal Information at
               visit any branch.                                         Account Opening
           •   A Chase employee will never ask you for your
                                                                           Federal law requires all financial institutions to
               PIN or the numbers from the back of your card.
                                                                         obtain, verify, and record information that identifies
       •   Protect your card as you would a credit card or
                                                                         each person or business that opens an account.
           cash.
       •   Report a lost or stolen card immediately – The
                                                                           • When you open a personal account, we will ask
                                                                              for your name, residential address, date of birth
           sooner you report a problem, the sooner we can
                                                                              and social security number, which will allow us to
           take precautions to ensure your card isn’t misused.
                                                                              verify your identity.
       Certificates of Deposit (CDs)                                        •   When you open a business account, we will ask
       and Retirement Certificates                                              for your business name, tax identification number
                                                                                and business address, which will allow us to
       of Deposit (Retirement CDs)                                              verify your business. We will also ask for your
          If you’re able to set your money aside for a specif-                  name, residential address, date of birth and social
       ic period of time, consider CDs, which provide a fixed,                  security number, which will allow us to verify
       predictable rate of return and the security of FDIC                      your identity.
       insurance.
          Here are a few things you should know about CDs:               Inactive and
          • Automatically Renewable CD: An automatically                 Unclaimed Accounts:
              renewable CD will automatically renew on the
              maturity date for the same term. The interest                • Each state has laws that govern when accounts
              rate in effect at the time the CD renews into the                 are considered “abandoned,” and when we’re
              new term will be applied to the account. See the                  required to send a customer’s funds to the state.
              “Specific Terms for Certificates of Deposit,                  •   We encourage you to make sure your accounts
              Maturity Conditions” section for more details.                    remain active so you receive regular statements,
          • Single Maturity CD: A single maturity CD will                       have the full use of your accounts, and avoid the
              not automatically renew on the maturity date                      potential of having your account assets trans-
              and won’t earn or be paid interest after that                     ferred to the state as “abandoned property”.
              date. See the “Specific Terms for Certificates of             •   We’ll send you a letter if it’s possible that your
              Deposit, Maturity Conditions” section for more                    account assets may be transferred to the state.
              details.
          • Term: The term is the length of time you agree               Spanish Language Preference
              to leave your money in the account.
                                                                            Some of our documents are also available in
          • Maturity Date: The maturity date is the first day            Spanish. Please ask a banker if you are interested in
              you can change the term, rate or balance of your
              CD without paying an early withdrawal penalty.             this option. If there is a discrepancy in the English and
              See the “Specific Terms for Certificates of Deposit,       Spanish version of any of our documents, the English
              Early Withdrawal Penalties” section for details.           version will apply to the account.
          • Grace Period: The grace period is the 10 days
              after your maturity date that you can make
              changes to your CD’s term, rate or balance be-
              fore it automatically renews for the same term.
          • Interest Rate: The interest rate is the rate
              applied to your CD for its term.


                                                                     7
1:18-cv-06681-NRB Document 35-3 Filed
                                Account 08/02/19        Page
                                        or cashed, automated      11 of (“ACH”)
                                                             clearinghouse 37
      SECTION II:                                                    entries and all other types of external and book-entry
                                                                     funds transfers (checks and funds transfers collectively
      Deposit Account                                                referred to herein as “items”), may be charged back
                                                                     against the Account (or an Account for split deposits)
      Agreement                                                      or any other Account of yours at the Bank if we are
                                                                     informed that the item is being or has been returned
          This agreement governs personal and business
                                                                     unpaid (or, for checks drawn on other accounts with us,
      deposit accounts identified in this Deposit Account
                                                                     the check is dishonored by us for any reason), without
      Agreement at JPMorgan Chase Bank, N.A. (the
                                                                     regard to whether such return or dishonor is timely.
      “Agreement”). By signing a services application,
                                                                     When a deposited or cashed item is returned, you will
      deposit account signature card, or by otherwise open-
                                                                     be charged a Deposited Item Returned fee. We may
      ing or maintaining a checking, savings or certificate of
                                                                     charge your Account whether or not the check is
      deposit (including retirement certificates of deposit)
                                                                     returned to us, and whether or not we can return the
      account with us, you accept and agree to be bound by
                                                                     item or a copy to you. Even if we verify a deposited or
      the terms and conditions of this Agreement. However,
                                                                     cashed check and tell you that the check has been paid,
      if your account is maintained with a business unit
                                                                     that will not release your liability as an endorser. This
      of the Bank that provides you a different deposit
                                                                     right shall extend to any check or other item deposited
      agreement, or if you contract for services that require
                                                                     into your Account or cashed, that is finally paid and
      your consent to a different deposit agreement, your
                                                                     then is returned because a claim is made that the check
      account will be governed by that agreement.                    or other item was altered, forged, unauthorized, has a
         As used in this Agreement, “we,” “us,” “our” and            missing signature or should not have been paid for any
      the “Bank” mean JPMorgan Chase Bank, N.A. Your                 reason. In lieu of charging your Account we may with-
      “Account” means each deposit account you have with             hold an amount equal to such check or other item from
      us that is governed by this Agreement. “You” or “your”         your Account until a final determination of the validity
      means each person or entity in whose name the                  of such claim has been made. We have no duty to
      Account at the Bank is maintained or who exercises             return a check that has been charged back to an
      an ownership interest therein, as well as any assignee         Account if that Account has become overdrawn. We
      or successor in interest to the Account. Your “State”          are not required to give you next-day notice if a
      means the U.S. state where you opened your                     deposited or cashed item is dishonored.
      account, or the state where you reside if you opened              Any check deposited to your Account that lacks an
      your Account by mail, internet, or other remote means
                                                                     endorsement may be, or may be deemed to be,
      and you reside in a state where we have branch offices.
                                                                     endorsed by us on your behalf. With respect to any
      However, if you opened your Account by remote means
                                                                     such check, our rights and your liabilities shall be deter-
      and you do not reside in a U.S. state where we have
                                                                     mined as though you actually endorsed and deposited
      branch offices, your “State” shall be the State of Ohio,
                                                                     the item. Further, any check deposited to your Account
      where we are headquartered.
                                                                     that bears your stamped or facsimile endorsement shall
         This Agreement includes the following disclosures
      applicable to the Bank’s personal and business deposit         be deemed to bear your actual endorsement whether
      accounts that the Bank has provided to you: (1) ac-            such endorsement was affixed by you or by someone
      count features, (2) Additional Banking Services and            having no authority to supply your endorsement. You
      Fees, (3) Funds Availability Policy, (4) the rate sheets       agree to assume responsibility for and to indemnify us
      for interest bearing accounts, and (5) any additional          for any loss we may incur as a result of your failure to
      disclosures regarding your Account that the Bank will          comply with the endorsement standards set forth in
      provide to you. Fees mentioned throughout this                 our Endorsement Standards section of this Agreement.
      agreement can be found in the product disclosures              If you deposit a remotely created check, you
      and Additional Banking Services and Fees disclosures           guarantee that the check was authorized by the
      referenced above.                                              account holder for payment in the amount shown.
                                                                     Remotely created checks are created when an account
                                                                     holder authorizes a payee to draw a check on the
      General Account Terms                                          account, but instead of the account holder's actual
      and Conditions                                                 signature, the check identifies that the account holder
                                                                     authorized the check.
      Deposits or Cashed Items:                                         We may rely on the account number on any deposit
         Checks, drafts and other negotiable instruments,            record received, even if the record identifies a party
      including substitute checks (see the section of this           different from the entity identified by name in the
      booklet entitled Check 21 – Substitute Check and Your          record, and we have no duty to detect any such incon-
      Rights) (collectively “checks”) deposited to your
                                                                 8
1:18-cv-06681-NRB
     sistency in identification. Document 35-3 Filed  08/02/19
                                                  We need not accept forPage      12 of
                                                                         deposit items    37on a
                                                                                       drawn
          We may return or refuse to accept all or any part of             non-U.S. bank or items payable in a foreign currency
       a deposit or credit to your Account at any time and                 and may instead accept such items on a collection
       will not be liable to you for doing so even if such                 basis, even after we have taken physical possession of
       action causes outstanding items to be dishonored and                such items. If accepted on a collection basis, we will not
       returned. Returned or refused deposits (or the legal                be obligated to credit your account for such items until
       equivalent of the deposited item) will be returned to               we have received final payment. The actual credit for
       you. In addition, you will be solely responsible for any            items payable in a foreign currency will be at the
       loss or liability we sustain in connection with the deposit         exchange rate in effect at the time of final collection
       of substitute checks.                                               in U.S. dollars. Regardless of whether such items are
          We will not give you next day notice of receipt of               accepted for deposit or on a collection basis, our
       an electronic deposit to your Account but will provide              Funds Availability Policy will not apply.
       such notice to you on your next periodic Account
       statement. You may call us to confirm an ACH or wire
                                                                           Collection of Deposits:
       transfer deposit.                                                       You agree that we act only as your collecting agent
                                                                           in receiving items for deposit or collection and assume
       Credits for Deposits:                                               no responsibility beyond reasonable care. We will use
           A receipt may be provided or made available upon                reasonable care in the selection of collecting agents but
       request for all deposits to your Account (except for                will not be liable in case of their failure or negligence
       remote deposits, e.g., lockbox, night depository services           or for losses in transit.
       and certain funds transfers). However, the amount on                    You agree that we, and each of our correspondents,
       your deposit receipt is based solely on your deposit                may send checks subject to collection, directly or
       ticket. Funds from your deposits to your Account may                indirectly, to any bank, depository, maker or drawee in
       not be made immediately available. We shall not be                  accordance with our usual custom and may accept
       construed to have received for deposit checks sent by               checks, drafts or credits as conditional payment.
       mail or placed in the night depository until we have                    You agree to use reasonable care to assist us in
       either received actual delivery from the U.S. Postal                locating or obtaining replacements of items lost while
       Service or have removed the checks from the deposi-                 in our possession. We may agree with other banks and
       tory. Checks placed in such depository will be removed              clearing houses to vary procedures regarding the col-
       not later than the next business day. All deposits                  lection or return of items, and deadlines to the extent
       made by mail and addressed to a Bank location without               permitted by applicable law.
       using a specific branch name and street address will
       be considered received by the Bank’s National Bank-                 Withdrawal Procedures and Limitations:
       By-Mail facility in Louisville, KY as of the date such                 In accordance with the features of your Account,
       deposit is received by such facility. For checking                  you agree that we may charge your Account for any
       accounts, funds will be made available according to                 withdrawal or transfer that you make or authorize
       Federal Reserve Regulation CC and our Funds Avail-                  another to make. We may, as a condition of withdrawal,
       ability Policy. Credits for all deposits are subject to final       require you to provide us with identification or infor-
       verification and, after review, we may make adjust-                 mation acceptable to us and/or your signature on
       ments to your Account for any errors, including any                 certain withdrawal documents signed in the presence
       errors appearing on your deposit ticket, but have no                of our personnel. If you request to withdraw large
       obligation to do so for discrepancies under ten dollars.            amounts in cash, we may place reasonable restric-
       In addition, the availability of funds for withdrawal               tions on the time and method of your withdrawal and
       does not mean that the deposited check or other item                may require that you sign a document releasing us
       is “good,” has “cleared” or has been paid by the paying             from any liability in case you are robbed or assaulted.
       bank, or that the item will not be returned unpaid and              We may refuse the withdrawal if you do not agree
       your Account subsequently debited, notwithstanding                  with these conditions.
       the passage of any period of time or any representation                Federal regulations impose limitations on transfers
       or belief to the contrary. We may accept credits to                 from savings accounts and we are required to monitor
       your Account that have been originated by third                     your compliance with them. You may make no more
       parties (e.g., ACH credits, wire transfers). However, we            than 6 withdrawals (including withdrawals made by
       may reverse any credit to your account that the                     check, debit card, ACH, telephone, Internet, or wire)
       originator of such deposit has informed us was in                   during any monthly statement period on these
       error, or was intended for another account, without                 accounts. This limit does not apply to withdrawals
       investigating whether such credit was not properly                  made in person or through ATMs, mail (by a check
       payable to you.                                                     payable and mailed to you), or messenger. We will
                                                                           charge a Savings Withdrawal Limit fee for each with-
                                                                       9
1:18-cv-06681-NRB                Document
     drawal that exceeds this limit.                  35-3 Filed
                                     In addition this transfer         08/02/19
                                                               of any such               Page
                                                                           device or of any       13signature
                                                                                            facsimile  of 37that
        may also invoke an Additional Withdrawal fee                     reasonably resembles the signature you use, whether
        for Chase Savings accounts for having exceeded                   or not you are negligent. You also agree that the treat-
        applicable withdrawal limits. If you continue                    ment of each check presented against your Account
        to exceed any transfer limits on your Account after we           through the use of such a service and our rights and
        have notified you of any such transfer violation, we             obligations with regard to such check will be the same
        will close your Account and transfer the funds to                as if the check was signed or initiated personally by you.
        another deposit account type selected by us for which            You further agree to indemnify and hold us harmless
        you are eligible or eliminate your Account’s transfer and        from and against any and all loss, cost, damage, liabil-
        check privileges.                                                ity or expense (including attorney’s fees) we may suffer
           For all savings accounts, interest bearing checking           or incur as a result of the unlawful use, unauthorized
        accounts and holding sub-accounts, we reserve the                use or misuse by any person of any such device or of
        right to require seven (7) days prior written notice of          any facsimile signature that reasonably resembles the
        withdrawal. In addition, any personal checking account           signature you use.
        for which a one time promotional payment to or for the               Your Account may be debited on the day a check is
        account is made by us as a premium or other consider-            presented by electronic or other means, or at an earlier
        ation upon account opening will cause such account to            time based on notification received by us that such
        be considered an interest bearing checking account for           check drawn on your Account has been deposited for
        this Agreement (and, for statutory purposes, a NOW               collection at the Bank or at another financial institu-
        account) and subject to the potential seven-day with-            tion. A determination of your Account balance for
        drawal notice requirement, even though such account              purposes of making a decision to dishonor a check for
        may not accrue interest on a periodic basis.                     insufficiency of available funds may be made at any
        Payment and Deposit of Checks:                                   time between the receipt of such presentment or notice
                                                                         and the time of return of the check, and no more than
           You agree not to issue incomplete, postdate or condi-
        tional checks or present them for deposit to your Ac-            one such determination need be made. If the Bank
        count. Also, we have no duty to discover, comply with            dishonors any check, we shall treat any subsequent
        or have any liability for accepting any incomplete,              representment the same as the original presentment
        postdated, conditional checks or checks more than six            in all respects (including imposing an additional
        months old, even if you have provided us with notice             Insufficient Funds or Returned Item Fee if applicable),
        describing this check. We may charge a person who                and shall have no duty to take any steps to prevent
        cashes your check a fee, or refuse to cash your check, if        representments of such checks.
        that person is not a deposit or loan customer of ours.
           We have no duty to honor and we may disregard any
                                                                         Check and Forms Specifications/
        information on a check other than the identification             Protection of Documents:
        of the paying bank and payee, the amount (we may rely               All checks, withdrawal forms, deposit slips and transfer
        upon either the numeric amount or the amount in                  instructions used in connection with your Account
        words if contradictory) and any MICR encoded infor-              must be on forms obtained through or approved by us.
        mation, and specifically have no duty to visually inspect        You agree to maintain adequate safeguards to ensure
        signatures. We may construe as “or” any symbol, mark             the authorized use of the forms you retain, and agree
        or word (other than the word “and”) used as a connec-            to notify us immediately if you become aware that any
        tive, or may imply an “or” in the absence of any con-            checks or other forms are lost or stolen. We are not
        nective, on the payee line of any check containing               responsible for losses you may suffer due to improper
        multiple payees. In addition, for both personal and              printing on forms not obtained through or approved by
        business Accounts, we may debit an Account based on              us, your failure to maintain adequate safeguards
        a single signature, and a multiple-signature require-            against unauthorized use, or your failure to issue checks
        ment is for the customer’s internal use only, notwith-           in a manner so as to prevent unauthorized completion,
        standing any communication to us to the contrary.                alteration or addition. You agree that we may refuse
           You agree that if you utilize an automatic check              to accept for deposit or to process any check or other
        writing service which operates through the use of a per-         item that is presented to it in a form that cannot be
        sonal computer, employ the use of a facsimile signature          processed or photographed using equipment that we
        or do not otherwise provide your personal signature on           regularly use in our normal operations.
        a check, you agree that you shall have the sole respon-
        sibility for maintaining security of any such computer,          Overdrafts
        stamp or device by which your signature is affixed and              We may, but are not required to, refuse to pay any
        that you shall bear the entire risk of unauthorized use          item unless your available account balance at the time
                                                                         is equal to or more than the amount of the item,

                                                                    10
1:18-cv-06681-NRB               Document
     plus all other items received.              35-3
                                    Even if we have paid Filed  08/02/19
                                                         You understand           Page
                                                                        and agree that if you14  ofwant
                                                                                             do not 37your
        overdraft items previously, we will not be required to            benefits applied in this way, you may change your direct
        do so at any future time. We generally will not authorize         deposit instructions to the benefits payor at any time.
        a non-repeating (“everyday”) debit card transaction if
        your available account balance is insufficient to pay the             You agree to pay all costs and expenses, including
        transaction in two cases: for business accounts, if you           attorney’s fees, we incur in collecting any overdraft. In
        have notified us not to pay debit card overdrafts or, for         addition, if we close your account with an outstanding
        personal accounts, if you have not notified us to pay             overdraft and charge off the amount of the overdraft,
        debit card overdrafts. Your “available account balance”           we may charge a Collection fee. We may still pursue
        is the balance after deducting (1) deposits that are not          collection of your account (including suing you) after
        yet available for withdrawal under our funds availability         it is charged off.
        policy, (2) debit card or other transactions that we are          Insufficient Funds, Returned Item, and
        legally obligated to pay, or have already paid out in             Extended Overdraft Fees
        cash, (3) other pending transactions like ACH                        We will charge a fee for any item presented when
        transactions, and (4) any holds on your account to                your account is overdrawn, whether or not we pay the
        comply with court orders or other legal requirements.             item. If we pay the item, we will charge an Insufficient
            An “overdraft,” or “overdrawing” your account,                Funds fee. If we return the item, we will charge a
        means that your account balance, minus deposits that              Returned Item fee. We will not charge an Insufficient
        are not yet available and minus holds on your account             Funds fee for an everyday debit card transaction in two
        to comply with court orders or other legal                        cases: for business accounts, if you have notified us not
        requirements, is negative or is less than the total of all        to pay debit card overdrafts or, for personal accounts, if
        items presented on a business day.                                you have not notified us to pay debit card overdrafts.

          We look at your account balance only once from the                  We may limit the number of Returned Item and
        time we receive an item until we return it to decide              Insufficient Funds fees we charge for a business day. We
        whether the item causes an overdraft. We may charge               will not charge Insufficient Funds fees if your ending
        your account for a debit card transaction based on the            account balance is overdrawn by $5.00 or less. For
        authorization request.                                            some types of accounts and for accounts located in
                                                                          some states, we will charge an Extended Overdraft fee
            Generally, for each business day, we will (i) add             for any overdraft balances that are not promptly repaid,
        deposits to your account, (ii) subtract wire transfers,           charge interest for any overdraft, or both.
        debit card transactions, online banking transactions,
        ATM withdrawals, teller cash withdrawals, cashed                  Refer to your fee schedule for information about what
        checks and deposited checks drawn on us, in the order             fees apply and how fees are calculated for your account.
        in which they were authorized, withdrawn, or deposited,           Specific Terms for Certificates of Deposit:
        and (iii) subtract all other items in highest to lowest               The standard minimum deposit amount to open a
        dollar amount. We reserve the right to use a different            Certificate of Deposit (“CD,” which term shall include
        order in certain states.                                          Retirement CDs unless otherwise identified below) is
           It is your responsibility to avoid overdrawing your            $1,000. Subsequent deposits are not permitted except
        account. See a banker to learn about Overdraft                    during the ten-day grace period. By opening your CD,
        Protection services. We also offer Personalized Alerts            you have agreed to keep the funds on deposit for the
        to keep you informed about the balance and                        agreed upon stated term.
        transactions in your account.                                          Maturity Conditions. For automatically renewable
                                                                          CDs, your CD will automatically renew for the same
             You must immediately pay the amount of any                    time period as the initial term, and thereafter for suc-
        overdraft together with any applicable fees or charges.           cessive like periods of time, with an interest rate then
        If you fail to do so, you may be charged additional fees          in effect on the renewal date for like term CD to be
        or interest. We also may report you to credit reporting           applicable during such time period. This will not apply
        agencies, close your account, or both. These actions              if you withdraw your funds during the ten-day grace
        could affect your ability to open accounts in the future.         period following the maturity date. Withdrawals made
                                                                          during the grace period are not subject to early with-
           You authorize us to apply any subsequent deposit
                                                                          drawal penalties described below. If your CD is
        against the amount of any overdraft and resulting fees
                                                                          redeemed during the ten-day grace period, it will not
        or charges. Subsequent deposits include any federal or
                                                                          earn interest after the maturity date. For single
        state benefit payments that you choose to deposit in
                                                                          maturity CDs, your CD will not automatically renew
        any account (including direct deposit of Social Security).
                                                                          on the maturity date. No interest is earned or paid

                                                                     11
1:18-cv-06681-NRB
     after the maturity date. Document 35-3 Filed  08/02/19
                                               – Payment of qualifiedPage
                                                                     education15  of 37
                                                                               expenses*;
           CD Special Interest Rates. If your CD has a CD                    – Payment of first-time home purchase expenses*;
       Special interest rate, that rate applies only to the                  – Payment of retirement funds directly to the IRS
       initial CD term. At the time of renewal, your CD will                   due to IRS levy*;
       automatically renew for the same term at the standard
                                                                             – Substantially equal periodic payments*;
       (non-special) interest rate in effect on the renewal
       date or for the Relationship interest rate if you qualify.        • Withdrawal by a Retirement CD owner who is revok-
            Early Withdrawal Penalties. There is a penalty                 ing their Traditional or Roth IRA within seven days of
       for withdrawing funds prior to the maturity                         plan establishment (must forfeit accrued interest);
       date. If the term of the CD is less than 365 days, the            • Withdrawal from a Retirement CD of an excess
       early withdrawal penalty is equal to $25.00 plus 1%                 annual retirement contribution and any attributable
       of the amount withdrawn. For terms of one year or                   earnings*;
       more, the early withdrawal penalty is equal to $25.00             • Withdrawal by a Retirement CD owner converting
       plus 3% of the amount withdrawn. If the withdrawal                  a Traditional IRA contribution to a Roth IRA contri-
       occurs within seven (7) days after the date of deposit,             bution without moving funds from the Bank and
       the amount of the early withdrawal penalty shall be                 where no change in term or rate occurs;
       calculated as above, but in no event shall it be less             • Withdrawal by a Retirement CD owner recharacter-
       than the accrued interest. Early withdrawal penalties               izing (changing) a Traditional IRA contribution to a
       may require a reduction in the principal amount if the              Roth IRA contribution or vice versa without moving
       amount of accrued and unpaid interest on the deposit                funds from the Bank and where no change in terms
       is less than the penalty. Early withdrawal penalties                or rate occurs;
       will be waived under the following circumstances:                 • Withdrawal of a Retirement CD in a Money Purchase
       • Withdrawal of accrued or paid interest;                           Pension Plan or Profit Sharing Plan by a Retirement
       • Withdrawal due to the death of a CD owner                         CD owner for the purpose of a Direct Rollover to a
           (including Totten Trust) or a grantor of a revocable            Traditional IRA without moving funds from the Bank
           family/living trust;                                            and where no change in terms or rate occurs.
       • Withdrawal due to the disability of a CD (excluding              *Except during the first seven days following account
           Retirement CD) owner*;                                          opening or for withdrawals made within six days of
       • Withdrawal due to the disability of a Retirement                  a previous withdrawal, in which case the penalty
           CD owner;                                                       must always be applied.
       • Withdrawal due to the judicial determination of legal
           incompetence of a CD owner;                                   Stop Payments:
       • Re-titling of a CD (excluding Retirement CD) to                    You may stop payment on a check drawn on your
           transfer ownership of funds into a living trust with-         Account if we have not accepted, certified, made final
           out moving funds from the Bank and where no                   payment on or otherwise become accountable for the
           change in term or rate occurs;                                item. Any joint owner may order us to stop payment
       • Re-titling of a Retirement CD in a Coverdell                    on any check drawn on your Account. A Stop Payment
           Education Savings Account to change beneficial                fee will apply. To stop payment on a check, please call
           owner without moving the funds from the Bank                  us at the phone number listed in the address and
           and where no change in term or rate occurs;                   telephone numbers section.
                                                                            You must provide us with the precise Account and
       • Withdrawal by a Retirement CD owner who is 591⁄2                check number/amount to allow us to identify the check
           or older where the funds are taken as a distribution
           by the Retirement CD owner via cash, check, deposit           based upon our computer retrieval system standards.
           or transfer to a non retirement account. Excludes             A stop payment order shall become effective not later
           transfers to another financial institution. (The with-        than one full business day after we have received such
           drawal will be reported to the IRS as a retirement            information, which you agree is a reasonable time. If a
           distribution.);                                               cashier’s check, teller’s check (“official check”) or certified
                                                                         check is lost, destroyed or stolen, you may assert a
       • Withdrawal by a Retirement CD owner who is under                claim to the amount of the check if you give us a dec-
           age 591⁄2 for these reasons as defined by section 72
           (q), (t) or (v) of the Internal Revenue Code:                 laration of loss statement in a form acceptable to us
                                                                         and the check has not been presented for payment for
             – Payment of qualifing health insurance premi-
                                                                         90 days from the issue date or in the case of
               ums after separation from employment*;
                                                                         certified checks, from the date of acceptance.
             – Payment of medical expenses in excess of 7.5%                For personal Accounts, an oral or written stop pay-
               of the retirement owner’s adjusted gross income*;         ment order is effective for 180 days, and may not be

                                                                    12
1:18-cv-06681-NRB             Document
     extended. However, you may                 35-3
                                place an additional stop Filed    08/02/19
                                                         receive an address change Page      16theofU.S.37
                                                                                   notice from           Postal
        payment order at any time, in which case such order             Service or if we receive information from another
        shall replace the prior instruction, and shall be effec-        party in the business of providing correct address
        tive for 180 days from the day such additional order            information that the address in our records no longer
        was placed. An additional stop payment fee will be              corresponds to your address.
        charged. We will not send a confirmation of your stop              As used in this Agreement, the monthly statement
        payment order. For business Accounts, an oral or writ-          period means the time period covered by your Account
        ten stop payment may be placed for two lengths of               statement. This time period may or may not corre-
        time. You may place a stop payment order to be                  spond to a calendar month but in most cases will not
        effective for 180 calendar days or you may place a              exceed 32 days or be less than 28 days. The specific
        stop payment order to be effective for one year and             dates covered by your Account statement will be set
        then renewable annually, at your choice, for six addi-          forth in the statement.
        tional years. We may send you a written confirmation
        of your stop payment order. If any of the informa-              Check Enclosure Options:
        tion on the confirmation is incorrect, you must notify             If, at your election or your Account features so
        us within the time period stated on the confirmation.           require, we retain your cancelled checks and do not
        If you do not do so, the information will be presumed           return them with your Account statement, you
        to be correct. You will receive a 60 to 90 day advance          acknowledge that the original cancelled checks may
        notification of stop payments scheduled for renewal on          be destroyed after a reasonable period of time as
        your business Account statement. You may request at             determined by us. You agree that by maintaining the
        that time to discontinue the renewal of a stop pay-             original check or a copy thereof on your behalf, we
        ment by indicating the stop payment you wish to                 have otherwise made the check available to you in a
        revoke and returning the notice portion of the state-           reasonable manner. You may request a copy of any
        ment, with an authorized signature, to the address              cancelled check and a service charge may be imposed
        provided. For personal and business Accounts, when              for each copy provided. If for any reason we cannot
        the effective period of the stop payment order                  return a copy of your check or satisfy your needs
        expires, we have no duty or obligation to notify you            through other means, you agree that we will not be
        before we pay the item.                                         liable for more than the face amount of the check.
            If you stop payment on a check drawn on your                   If available, when we retain your cancelled checks,
        Account, you may still be obligated to pay such item            you may request that we include images of the front of
        to any party entitled to enforce it pursuant to appli-          your cancelled checks with your statement (“Image
        cable state law.                                                Statement”). However, you may elect to neither have
                                                                        your cancelled checks nor images thereof included
        Statements:                                                     with your statement (“Check Safekeeping”) and unless
        (for Retirement CDs and Retirement Money
                                                                        the terms of your Account require Check Safekeeping,
        Market Accounts refer to your IRA/CESA or
                                                                        you may elect to have your checks returned with your
        QRP plan document)
                                                                        Account statement (“Check Enclosure”) rather than
           We will maintain appropriate records of your                 receiving images thereof.
        Account. An Account statement for checking and sav-
                                                                           Some merchants, utilities and other billers may elect
        ings accounts will be sent to you at your current
                                                                        to convert your check into an electronic funds transfer.
        address listed on our records on a monthly basis,
                                                                        Since we do not receive your check, neither a can-
        unless there have been no deposits or withdrawals
                                                                        celled check nor its image is available from us.
        made to your accounts within a 30 month (12 months
                                                                        Additionally, we may elect to receive electronic
        in Texas) period, in which case annual statements will
                                                                        images from other banks or financial institutions in lieu
        be sent, unless otherwise specifically indicated in the
                                                                        of original checks. If we receive an electronic image for
        personal accounts or business accounts sections of
                                                                        payment, this image will appear with other cancelled
        this Agreement. Statements will be sent via ordinary
                                                                        checks on your Image Statement, however the can-
        U.S. mail, unless you and the Bank agree otherwise.
                                                                        celled check is not available from us.
        We will send only one statement per Account, even if
                                                                           If you have elected to have your checks returned in
        that Account has more than one owner. You agree that
                                                                        your statement for the first checking account listed on
        sending the Account statement as described qualifies
                                                                        your statement, then all other checking accounts listed
        as sending the Account statement to all owners of the
                                                                        in your statement will require Check Safekeeping (for
        Account, even if all owners do not have access to the
        mailing address of record for the Account.                      business accounts, you may elect Check Enclosure
           We may change your postal address of record if we            option for all checking accounts). If the first checking
                                                                        account election is Image Statement, then other check-

                                                                   13
1:18-cv-06681-NRB
     ing accounts will default toDocument
                                 Image Statement,35-3
                                                  unless Filed    08/02/19
                                                         preset level are transferred Page      17willofbe 37
                                                                                      daily. Funds         retrans-
        Check Safekeeping is elected or required by the terms           ferred to your transaction sub-account to meet your
        of that account. If the first checking account has Check        transactional needs; however, all balances in the hold-
        Safekeeping, then all other identified checking accounts        ing sub-account will be transferred to the transaction
        will require Check Safekeeping as well.                         sub-account with the sixth transfer in any calendar
                                                                        month or monthly statement period.
        Notification of Errors, Forgeries and                              Both sub-accounts are treated as a single account
        Unauthorized Signatures:                                        for purposes of your deposits and withdrawals, access
        (for Retirement CDs and Retirement Money                        and information, tax reporting, fees, etc.
        Market Accounts refer to your IRA/CESA or                       Linked Accounts:
        QRP plan document)
                                                                            For checking and savings accounts, you may elect
           You agree to reconcile your statement promptly               to have these accounts appear on a single statement.
        upon receipt. If we honor a check, debit card, ATM or           Since accounts with at least one common owner can
        other item drawn on or posted to your Account that is
                                                                        be included on an account statement, you agree that
        altered in any way or was not drawn or otherwise
                                                                        information regarding your Account may be made
        authorized by you (“unauthorized item”) or if your
                                                                        available to any other owner on any of the accounts
        Account statement contains any errors, you agree to
                                                                        that are identified on that combined statement.
        notify us in writing of such unauthorized item or error
                                                                            Many checking accounts permit you to link other
        within 30 days of the date on which the unauthorized
                                                                        accounts you may have with us or our affiliates to
        item, or the Account statement that contained a
                                                                        help waive the monthly Service Fee for that checking
        description of the unauthorized item or error, was
                                                                        account based upon the balances you keep in those
        mailed, transmitted or otherwise made available to
                                                                        other accounts. These other accounts need not be
        you. You must notify the Bank in writing of any unau-
                                                                        included on your statement for those pricing benefits
        thorized, improper, or missing endorsements within
                                                                        to apply, and accounts that appear on your combined
        six (6) months after the Account statement is mailed,
                                                                        statement are not automatically linked for purposes
        transmitted or made available to you. You agree to
                                                                        of pricing. If you have multiple checking accounts list-
        provide us with all information necessary for us to
                                                                        ed on your statement, pricing benefits may only apply
        investigate the alleged error or unauthorized item,
                                                                        for the first checking account listed. In addition, bal-
        associated police reports, supporting affidavits, and
        testimony we reasonably request. Failure to report an           ances held in any particular account may only be used
        unauthorized item or error, or that you did not receive         for pricing benefits applied for one checking account.
        your scheduled statement, within the 30-day time                    Linking accounts is always at our discretion. If you
        frame set forth above, or to abide by the conditions            choose to link your personal accounts to other
        set forth herein, shall be deemed conclusive proof that         accounts for which you serve as trustee or custodian
        you failed to exercise reasonable care and promptness           (fiduciary), your personal account may receive a
        in examining the items and statements of the affect-            financial benefit. Under fiduciary law, any financial
        ed Account and in notifying us of the unauthorized              benefit you receive is considered a violation of
        item or error. You agree that such items and errors             fiduciary duties. We bear no responsibility for your
        shall therefore be fully enforceable against you and            decision to link fiduciary and personal accounts. You
        you shall have no claim against us for same and shall           should carefully consider this decision, and consult
        be barred from bringing any action against us that is in        with your legal advisor if necessary.
        any way related to the unauthorized item or errors.                 Note: we will not automatically place accounts on
           Notwithstanding the foregoing, the Electronic Funds          one combined statement or link accounts for pricing;
        Transfer Services section of this Agreement governs the         you must take authoritative action to do so.
        reporting of errors on consumer electronic funds trans-         Interest:
        fers governed by Federal Reserve Board Regulation E.
        You also have those rights afforded to you under federal        Checking and Savings Accounts
        law for substitute checks. Please see the Check 21 sec-             Your Account, if designated as interest bearing, will
        tion of this Agreement for more information.                    be a variable rate account on which we may change the
                                                                        interest rate and annual percentage yield from time to
        Sub-Accounts:                                                   time at our discretion without notice to you. We do
            For accounting purposes, all checking accounts con-         not impose a limit on the amount the interest rate and
        sist of two sub-accounts: a transaction sub-account to          annual percentage yield on your Account may change.
        which all financial transactions are posted, and a hold-        If you have requested your Account not to accrue inter-
        ing sub-account into which available balances above a           est on a periodic basis, we will not establish or maintain

                                                                   14
1:18-cv-06681-NRB                 Document
     an interest rate for the Account until such time35-3
                                                      as you Filed    08/02/19
                                                             limitation             Pageagainst
                                                                        period. Any action 18 ofus 37
                                                                                                    on                        an
        have requested the Account to begin earning interest.            automatically renewable CD must be brought within
            Interest begins to accrue no later than the business         the retention period applicable to that CD based on the
        day we receive credit for the deposit of non-cash items.         stated maturity date in the most recent record evidenc-
        For purposes of accruing interest, we use the daily bal-         ing the existence and term of the CD.
        ance method. This method applies a daily periodic rate
        to the principal balance in your Account each day,               Fees and Service Charges:
        which may be based either on collected or ledger bal-               You agree to pay the monthly service fee, transac-
        ances as set forth in the product features for your              tion fees, fees or interest charges for insufficient funds
        Account. The collected balance is the balance of all             and stop payments, and all other applicable service
        deposits in your Account on which we have received               charges or fees identified herein as applicable to your
        credit for the deposited funds (determined by the                Account, or which may be otherwise mutually agreed
        availability schedule of our Federal Reserve Bank for            upon by you and the Bank. You authorize us to charge
        non-cash items). The ledger balance is the balance in            your Account for these fees and service charges at any
        your Account without regard to credit or availability.           time whether or not such fees or charges will result in
        Interest for Chase Retirement Money Market Accounts              an overdraft of your Account or, where there are not
        with interest distributions will not compound and will           sufficient funds in your Account to cover your fees and
        credit on the distribution date. For all other interest          service charges, to bill you separately. You acknowledge
        bearing Accounts, interest is credited and compounded            and agree that the funds in your Account used to pay
        monthly. On personal Accounts, interest is computed on           such fees and service charges may include any federal
        a 365-day basis. We reserve the right not to pay inter-          or state benefit payments that you choose to deposit
        est on any deposited item that is returned to us unpaid.
                                                                         in any Account (including direct deposit of Social
            The interest rate and annual percentage yield
                                                                         Security). You understand and agree that if you do not
        applicable to your Account on the date your Account
                                                                         want your benefits applied in this way, you may change
        is opened will be set forth on a separate “rate sheet”
                                                                         your direct deposit instructions to the benefits payor
        or other interest rate disclosure provided to you when
                                                                         at any time.
        your Account is opened. That interest rate disclosure
        is considered a part of this Agreement.                          Form of Account Ownership:
        Certificates of Deposit                                          Personal Accounts
            We use the daily balance method to calculate inter-              Where only one individual is designated or appears
        est on your CD. This method applies a periodic rate each         on a signature card as the owner of such account, then
        day to the principal balance. Interest begins to accrue          we may treat the Account as a solely owned account.
        on the business day you deposit cash or non-cash items.          In the event of your death or adjudication of incompe-
        Interest for CDs is calculated on a 365-day basis,               tence or interdiction, you agree that we have the right
        although some business CDs may calculate interest                to honor checks or other items drawn against your
        on a 360-day basis. The APY disclosed on the face of             Account until ten days after we receive actual written
        your Deposit Receipt, which is considered part of this           notice of your death, incompetence or interdiction. We
        Agreement and, if applicable, on the maturity notice,            may restrict access to your account upon notice of your
        assumes interest will remain on deposit until matur-             death or adjudication of incompetence or interdiction
        ity. On maturities of more than one year, interest will          until the appropriate documentation reasonably
        be paid and reported to the IRS at least annually                requested by us, including a death certificate, is pro-
        (excludes Retirement CDs). A withdrawal will reduce              vided by your executor, administrator or other repre-
        earnings.                                                        sentative of your estate or person. To the extent and
        Record Retention:                                                under the circumstances permitted by the laws of
           We shall abide by federal and applicable state record         your State, upon receipt of actual written notice and
        retention laws and may dispose of any records that have          proof of your death, the balance in your Account will
        been retained or preserved for the period set forth in           be paid to the person or entity you designate to “pay
        these laws. Any action by or against us based on, or the         on death” (“POD”) or you designate as a POD payee or
        determination of which would depend on, the contents             beneficiary on your Account’s signature card or on a
        of records for which a period of retention or preser-            form provided by us.
                                                                             Unless your signature card or account opening doc-
        vation is set forth in these laws shall be brought within
                                                                         uments so designate, where two or more individuals
        the time for which the record must be retained or
                                                                         are designated or appear on a signature card as owners
        preserved, unless applicable law provides a shorter
                                                                         of such Account, then as between them, we will treat

                                                                    15
1:18-cv-06681-NRB                Document
     the owners as joint tenants with                35-3 Filed
                                      rights of survivorship.         08/02/19
                                                              deposited               Page
                                                                        into the Account        19benefits
                                                                                         only those of 37pay-
        For any joint account where a joint owner has died, we             able to the beneficiary. The Bank is neither obligated to
        reserve the right not to release funds in the account              ensure that only those eligible federal benefits are
        until all legal documents are delivered to us. You agree           deposited into the Account, nor does it have a duty to
        to notify us of the death of any joint owner and to                determine whether any withdrawals or transfers from
        reimburse us for any tax we may be required to pay by              the Account are for the benefit of the beneficiary. If the
        reason of our payment or release of funds in the                   beneficiary dies, you agree to (a) promptly notify the
        account to you.                                                    Bank, (b) no longer permit further deposits to the
           Any joint owner may close the account. We may, at               Account, (c) promptly notify the Bank if any such
        our sole discretion, act upon such other instructions              deposits are made, and (d) maintain sufficient avail-
        of any joint owner, including withdrawing funds or                 able balances in the Account from which any benefit
        adding or removing any signatory or other joint owner              payments may be reclaimed by the applicable U.S.
        to or from the account, without the signature of the               Government agency. If the Bank is unable to debit the
        other joint owner(s). However, we are under no obliga-             Account or if there are insufficient available funds in
        tion to observe such instruction, and may do so or                 the Account from which to debit the full amount of any
        refuse to do so without liability. We may also pay all             reclamation by the government, you authorize the Bank
        or any part of the funds in the account to any of the              to offset any account owned by you or the beneficiary
        joint owners upon request of that joint owner or to a              for any amounts reclaimed by the applicable U.S.
        court or governmental agency upon receipt of a garn-               Government agency.
        ishment order, tax levy or similar legal process identi-              If the account is opened as an estate account, trust
        fying any one of the joint owners.                                 account, guardianship or conservatorship account, or
           All joint owners will be jointly and severally liable           other similar type of account, we reserve the right to
        for all overdrawn accounts, whether or not that par-               require such documents or authorizations as we may
        ticular owner initiated a withdrawal request or other              reasonably deem necessary or appropriate to satisfy us
        transaction drawn against insufficient funds which we              that the person requesting or directing the withdrawal
        honored, withdrew funds credited to an account which               of funds held in the account has the authority to with-
        were made available based upon a deposited item                    draw such funds. We shall be held harmless for refusing
        which was subsequently returned unpaid, or whether                 to pay or release funds in the account where such
        such owner received benefit from a transaction which               refusal is based on the failure of the person requesting
        resulted, directly or indirectly, in such overdraft.               or directing the withdrawal to provide documents or
                                                                           authorizations requested by us. If you establish your
           We may refuse to accept items for deposit or to pay
                                                                           account as “in trust for” (“ITF”) or as trustee for a third
        withdrawals on the signature of any one of several joint
                                                                           person without presenting formal trust documents,
        account owners if we receive a written request not to
                                                                           then we may treat the account as a Totten Trust
        do so from any joint account owner. After we receive
                                                                           account or as otherwise required by the laws of your
        such written request, we may refuse to honor any
                                                                           State. If you have opened an account as custodian for
        check, draft or demand upon the account by any of
                                                                           a minor beneficiary under a state’s Uniform Transfers/
        the joint account owners, including the one providing
                                                                           Gifts to Minors Act, you will not be allowed to pledge
        the request to us, unless all of the joint account owners
                                                                           the account as collateral for a personal loan to you or
        concur in the withdrawal of funds from the account. In
                                                                           cash checks against the account, except as otherwise
        the event we receive such a written request, we shall
                                                                           permitted by law. Notwithstanding anything to the
        be relieved of any and all liability to every joint account        contrary, the relationship between you and the Bank
        owner for failure or refusal to honor any check, draft or          is one of debtor/creditor, not fiduciary, even if the
        other demand for payment or withdrawal unless all of               account is titled as a “fiduciary” account with that
        the joint account owners join in the drawing or other              role being played by you.
        request. This shall not affect transactions previously                You agree that if your Account is identified as one
        completed. Each joint owner appoints each of the                   offered only to individuals or unincorporated non-
        others as his/her agent and attorney in fact with power            business associations, it shall not be used for a busi-
        to endorse and deposit items payable to him/her in the             ness purpose.
        joint account. If you establish a joint account without
        the signature of the other joint owner, you agree to hold          Business Accounts
        us harmless for our reliance upon your designation of                 Where a corporation, unincorporated association
        the other as a joint owner.                                        or limited liability company, partnership, including a
           If you have opened the account as a Representative              limited partnership, limited liability partnership, or joint
        Payee for receipt of certain federal benefits on behalf            venture, government entity or sole proprietor (collec-
        of a beneficiary, you agree that you will cause to be              tively, the “business”) is designated or appears on a

                                                                      16
1:18-cv-06681-NRB
     signature card as the ownerDocument          35-3
                                of such account, then the Filed
                                                          or to any08/02/19          Page 20
                                                                    other financial institution.    of 37
                                                                                                 We shall not be
        account is payable only to or on the order of the busi-           responsible for any loss incurred as a result of our acting
        ness, and not to any individual director, shareholder,            upon or executing any request, order or instruction we
        member or partner thereof except as they may be a                 believe to be genuine. Furthermore, we may refuse to
        payee on a check or other item drawn on your Account.             execute any telephone request or order.
        You further represent and agree that the business has
        taken all action necessary to open and maintain bank-             Telephone Communication:
        ing accounts at the Bank and that all resolutions and/or             For our mutual protection, and to enable us to pro-
        other documentation delivered to us in connection with            vide better service to you, we may monitor and/or
        the account are true, accurate, complete, and will be             tape-record any of our telephone conversations.
        kept up to date and may be conclusively relied upon by               If you provide us with your cell phone number as a
        us. You agree to notify us in advance of any change in            contact number for your Account, you agree that we
        your form of ownership. You also agree that we are not            may call that number with service messages, includ-
        obligated to cash checks payable to you or to accept              ing calls via an autodialer or prerecorded calls,
        “less cash” deposits. Notwithstanding anything to the             notwithstanding any state or federal law or regulation
        contrary, the relationship between you and the Bank is            that would otherwise prevent us from engaging in this
        one of debtor/creditor, not fiduciary, even if the account        activity without your consent.
        is titled as a “fiduciary” account with that role being           Electronic Communication:
        played by you.                                                      Any communication contemplated by this Agree-
            You agree that each eligible signer is authorized to          ment may be delivered by electronic means if you
        endorse for collection, deposit, or negotiation any and           have agreed to electronic notices rather than via US
        all checks, drafts, notes, bills of exchange, certificates        mail or other means to the extent permitted by law.
        of deposit, and orders for the payment or transfer of
        money between accounts at the Bank and other banks,               Powers of Attorney:
        either belonging to or coming into the possession of the             If you wish to designate an attorney-in-fact, you
        business. Endorsements “for deposit” may be written               must do so in a form acceptable to us. Subject to the
        or stamped. We may accept any instrument for                      laws of your State, we reserve the right to refuse to
        deposit to any depository account of the business with-           honor any Power of Attorney presented to us, as well
        out endorsement or may supply the endorsement of                  as to refuse to recognize a successor attorney-in-fact
        the business. The person(s) so designated is authorized           at any time, whether or not the successor attorney-in-
        to sign any and all checks, drafts and orders drawn               fact is specifically identified in the Power of Attorney.
        against any designated account(s) of the business at              In addition, we reserve the right to refuse to follow
        the Bank. We are authorized to honor and pay all                  the instruction of an attorney-in-fact to designate the
        checks, drafts and orders when so signed or endorsed              attorney-in-fact as a joint account holder, ITF benefi-
        without inquiry as to the circumstances of issue or               ciary, or POD beneficiary to the Account. You agree
        disposition of the proceeds even if doing so causes an            that we are authorized, but not required, to honor a
        overdraft or increases an overdraft and regardless of             Power of Attorney until we receive written notice (1)
        to whom such instruments are payable or endorsed,                 that you have revoked the Power of Attorney or (2)
        including those drawn or endorsed to the individual               that the Power of Attorney has been revoked as a
        order of any such person so listed.                               matter of state law, and that we have had a reason-
            In addition, each eligible signer is authorized to act        able opportunity to act on that written notice.
        for and on behalf of the business in any matter involving
        any Account of the business, including the authority              Adverse Claims:
        to instruct us to close the Account, and is further                   Upon receipt of oral or written notice from any party
        authorized to sign and implement for and in the name              of a claim regarding the Account, we may place a hold
        on behalf of the business, as they, or any of them see            on your Account and shall be relieved of any and all
        fit, the terms of all agreements, instruments, drafts,            liability for our failure or refusal to honor any item drawn
        certificates, or other documents relating to any                  on your Account or any other withdrawal instruction.
        depository accounts or other business including, but              We may file an action in interpleader with respect to
        not limited to, night depository agreements, funds                any Account where we have been notified of disputed
        transfer agreements or safe deposit agreements.                   claims to that Account. If any person asserts that a
                                                                          dispute exists, we are not required to determine
        Telephone Requests:
                                                                          whether that dispute has merit in order to refuse to
           You agree that funds in any of your Accounts with
                                                                          honor the item or withdrawal instruction, or to inter-
        us can be transferred, upon the telephone request of
                                                                          plead any funds in the Account.
        any signer on the Account, to another account with us


                                                                     17
1:18-cv-06681-NRB        Document
     Legal Proceedings /Other          35-3 Filed
                              Restrictions: ficiary of08/02/19
                                                       an ITF or “trusteePage      21 may
                                                                          for” account of 37
                                                                                          have to
          We may restrict the use of your Account if the                 funds in the Account.
       Account is involved in any legal or administrative                No Waiver:
       proceeding, whether or not we’re a party to the pro-                  No failure by us to exercise any right will be taken
       ceeding. All expenses incurred by us as a result of a             as a waiver of that right or any other right, and we may
       proceeding affecting your Account, may be charged                 still enforce all of our rights in the future.
       against your Account or billed to you separately.
       These fees may include, but are not limited to, court             Closing Your Account:
       costs and attorney fees.                                             Either you or the Bank may close your Account at
          We may also restrict the use of your Account when              any time with or without cause. If you close your
       we reasonably consider such action necessary to                   Account, you may be charged an Account Closing fee.
       avoid a loss. This may occur if we suspect that irregu-           We may automatically close your Account if it
       lar, unauthorized, or unlawful activities may be                  reaches a zero balance. Any closed account may be
       involved with your Account, whether or not we sus-                automatically reopened if we receive a deposit to the
       pect that you are directly or indirectly aware of these           Account. If we close your Account, we may send you
       activities. Such restrictions shall be placed pending an          written notice that the Account is closed on the date
       investigation of these activities.                                we close your Account. We will return the balance in
                                                                         your Account less any fees or service charges, claims,
       Set-Off:                                                          setoffs or other amounts you owe us, if such net
           You agree that we may, without prior notice or                amount exceeds one dollar. Please allow four weeks
       demand, apply or set off the funds in your Account at             to receive such funds from us. After your Account is
       any time to pay off any debt, whether direct or indirect,         closed, we have no obligation to accept deposits or
       you have with us or any of our affiliates and/or any fees         pay any outstanding checks. You agree that we shall
       or service charges owed to us, and you grant us a secu-           be relieved of any and all liability for refusing to honor
       rity interest in each Account to secure such debt, as it          any check drawn on a closed Account. We have the
       may arise. You expressly agree that such rights extend to         right to advise consumer reporting agencies and other
       any Federal or state benefit payments (including without          third party reporting agencies of accounts closed for
       limitation Social Security benefits) electronically               misuse.
       deposited into your Account. You understand and agree             Change in Account Agreement:
       that if you do not want your benefits applied in this way,           We may change the terms of this Agreement,
       you may change your direct deposit instructions to the            including any fees or features of your Account, upon
       benefits payor at any time. If your Account is a joint            notice sent to you via ordinary U.S. mail at least 30
       account and one or more joint owners are indebted to              calendar days prior to the effective date of the change;
       us in any manner, we may use the funds in the joint               provided however, for automatically renewable CDs,
       account to pay the debt without prior notice to you.              no such change shall be effective prior to the renewal
       This right of set-off does not apply if the debt is cre-          date, and such notice may be provided with ten days
       ated under a consumer credit card plan or your right              written notice prior to the renewal date. You agree
       to withdraw funds from the Account arises only in a               that such notice may be provided to any joint account
       representative capacity. You also acknowledge and agree           owner. By maintaining your Account after the effective
       that any federal benefits or other payments deposited             date of any change, you agree to be bound by the
       to your Account after a date of ineligibility must be             changes. No notice is required for changes in the inter-
       returned to the Federal Government or other payor, as             est rate and corresponding changes in the annual
       applicable, and we may set-off against any of your                percentage yield for variable rate accounts or in fees for
       Accounts in order to recover any ineligible benefits or           document printing.
       payments you may have received if we are obligated to
       return funds to the payor. If we make a set-off against
                                                                         Rules Governing Your Account:
       your Account, you agree to release and indemnify us                  Your Account is governed by all rules and regula-
       from all liability for our actions.                               tions of applicable federal law and the laws of your
           If you or any joint owner draws a check or otherwise          State (to the extent they are not considered to have
       authorizes withdrawals not presented for payment until            been preempted by federal law), including those that
       after the drawer’s death, or if any joint owner is                may modify the terms of this Agreement. All deposits,
       indebted to us at the time of his or her death, we are            items transmitted for collection, and any other trans-
       authorized to pay such checks and withdrawals and                 actions concerning your Account are subject to appli-
       exercise our right of set-off against the Account after           cable clearinghouse rules and Federal Reserve rules
       such joint owner’s death, notwithstanding any rights              and regulations.
       that a surviving joint owner, a POD payee or a bene-                 Notwithstanding any other provision herein, this

                                                                    18
1:18-cv-06681-NRB             Document
     Agreement or any section of this Agreement 35-3
                                                may be Filed   08/02/19
                                                       state and county where Page     22is of
                                                                              that branch      37 In
                                                                                            located.
       changed or terminated without notice to the extent                   addition, if we file any lawsuit or legal proceeding that is
       necessary to comply with any law or regulation of any                connected in any way to your Accounts or services, you
       appropriate federal or state authority.                              consent to jurisdiction and venue in an appropriate
          If a conflict exists between any provision of this                court in the location described in this paragraph. If
       Agreement and any statements made by any employee                    either party chooses to have disputes determined under
       of ours or our affiliates, this Agreement and the appli-             the section entitled Arbitration, that section rather than
       cable sections will control.                                         this section governs the process and location of the
                                                                            arbitration proceedings.
       Liability:                                                               If you reside in a U.S. state where we have branch
           You agree that we shall be relieved of any and all               offices, any account you open by mail, internet, or other
       liability for acting upon your instructions or failing to act        remote means will be assigned to a branch in the state
       on your instructions when we reasonably believe that                 where you reside, and for purposes of this section your
       to do so would cause us to be exposed to civil or criminal           account will be considered to be opened at that branch.
       liability, or conflict with customary banking practices.             If you do not reside in a U.S. state where we have branch
            YOU AGREE THAT WE SHALL NOT BE LIABLE                           offices, any account you open by mail, internet, or other
       FOR INDIRECT, SPECIAL OR CONSEQUENTIAL                               remote means will be considered to be opened in
       DAMAGES REGARDLESS OF THE FORM OF                                    Franklin County, Ohio.
       ACTION AND EVEN IF WE HAVE BEEN ADVISED
       OF THE POSSIBILITY OF SUCH DAMAGES.                                  Waiver of Immunity:
           IF WE FAIL TO STOP PAYMENT ON AN ITEM, OR                            To the extent that you have or hereafter may
       PAY AN ITEM BEARING AN UNAUTHORIZED SIG-                             acquire any immunity from jurisdiction of any court
       NATURE, FORGED DRAWER’S SIGNATURE OR                                 or from any legal process (whether through service or
       FORGED ENDORSEMENT OR ALTERATION, OUR                                notice, attachment prior to judgment, attachment in
       LIABILITY, IF ANY, SHALL BE LIMITED TO THE FACE                      aid of execution, or otherwise) with respect to itself or
       AMOUNT OF THE ITEM.                                                  its property, you hereby irrevocably waive such immu-
                                                                            nity in respect of your obligations hereunder to the
       Research and Legal Process:                                          extent permitted by applicable law. Without limiting
          If any legal process, including without limitation                the generality of the foregoing, you agree that such
       any subpoena, writ of garnishment, execution or any                  waivers shall have the fullest extent permitted under
       levy, is served on us relating to you or your account,               the Foreign Sovereign Immunities Act of 1976 of the
       we are authorized to comply with the legal process,                  United States and are intended to be irrevocable for
       and are not required to determine whether the court                  purpose of such act.
       issuing the legal process had jurisdiction over you or
       over the account or otherwise had the authority to                   Arbitration:
       issue the legal process. To the extent not prohibited                   PLEASE READ THIS PROVISION CAREFULLY. IT
       by applicable law, you will be charged for research,                 PROVIDES, WITH THE SPECIFIC EXCEPTION STATED
       reproduction and production of documents for our                     BELOW, THAT ANY DISPUTE MUST BE RESOLVED BY
                                                                            BINDING ARBITRATION. ARBITRATION REPLACES THE
       compliance with legal process and any other expenses
                                                                            RIGHT TO GO TO COURT. YOU WILL NOT BE ABLE TO
       incurred by us in connection with our compliance,
                                                                            BRING A CLASS ACTION OR OTHER REPRESENTATIVE
       including but not limited to attorneys’ fees.
                                                                            ACTION IN COURT, NOR WILL YOU BE ABLE TO
          If any action, including administrative proceedings,
                                                                            BRING ANY CLAIM IN ARBITRATION AS A CLASS
       garnishment, tax levies, restraining orders or other
                                                                            ACTION OR OTHER REPRESENTATIVE ACTION. YOU
       action is brought against you or your account, you agree
                                                                            WILL NOT BE ABLE TO BE PART OF ANY CLASS
       to indemnify, defend and hold us harmless from all
                                                                            ACTION OR OTHER REPRESENTATIVE ACTION
       actions, claims, liabilities, losses, costs and damages
                                                                            BROUGHT BY ANYONE ELSE, OR TO BE REPRESENTED
       (including attorneys’ fees) associated with our compli-
                                                                            IN A CLASS ACTION OR OTHER REPRESENTATIVE
       ance with any legal process.
                                                                            ACTION. IN THE ABSENCE OF THIS ARBITRATION
       Location of All Legal Proceedings:                                   AGREEMENT, YOU AND THE BANK MIGHT OTHER-
                                                                            WISE HAVE HAD A RIGHT OR OPPORTUNITY TO
          If you file any lawsuit or other legal proceeding
                                                                            BRING CLAIMS IN A COURT, BEFORE A JUDGE OR
       against us that is connected in any way to your
                                                                            JURY, AND/OR TO PARTICIPATE OR BE REPRESENTED
       Accounts or services, you must do so in an appropriate
                                                                            IN A CASE FILED IN COURT BY OTHERS (INCLUDING
       court in the state and county where you opened the
                                                                            CLASS ACTIONS). EXCEPT AS OTHERWISE PROVIDED
       account. If you relocate your Account to another
                                                                            BELOW, THOSE RIGHTS ARE WAIVED. OTHER RIGHTS
       branch, you must file any lawsuit or proceeding in the

                                                                       19
1:18-cv-06681-NRB        Document
     THAT YOU WOULD HAVE IF             35-3 Filed
                            YOU WENT TO COURT,          08/02/19
                                               arbitration                Page
                                                           provision and this       23 shall
                                                                              Agreement of 37prevail.
       SUCH AS THE RIGHT TO APPEAL AND TO CERTAIN                        The arbitration will be conducted before a single arbi-
       TYPES OF DISCOVERY, MAY BE MORE LIMITED OR                        trator. The arbitrator will apply applicable substantive
       MAY ALSO BE WAIVED.                                               law, including but not limited to the applicable Uniform
          Either you or the Bank may, without the other’s con-           Commercial Code, consistent with the Federal
       sent, elect mandatory, binding arbitration of any claim,          Arbitration Act, 9 U.S.C. §§ 1-16 (“FAA”) and the appli-
       dispute or controversy raised by either you or the Bank           cable statute of limitations or condition precedent to
       against the other, or against the employees, parents,             suit, and will honor claims of privilege recognized at
       subsidiaries, affiliates, beneficiaries, heirs, agents or         law. The arbitrator will have the power to award to a
       assigns of the other, arising from or relating in any way         party any damages or other relief provided for under
       to this Agreement, any prior account agreement                    applicable law, and will not have the power to award
       between you and the Bank, or the advertising, the                 relief to, against or for the benefit of any person who
       application for, or the approval of your Account (the             is not a party to the proceeding. The arbitrator’s
       “Claim” or “Claims”). All Claims originating from or              authority is limited solely to the Claim(s) between
       relating to this Agreement are subject to arbitration,            you and the Bank alone. The arbitration may not be
       no matter what theory they are based on or what                   consolidated with any other arbitration proceeding.
       remedy they seek, whether legal or equitable. This                You and the Bank do not agree to any arbitration on
       includes Claims based on contract, tort (including                any basis to which any party other than you and the
       intentional tort), fraud, agency, negligence, statutory           Bank, the related parties enumerated above such as
       or regulatory provisions, or any other sources of law,            heirs, successors and assigns, or any other person
       or any request for equitable relief.                              obligated on the Account, is involved.
          Claims subject to arbitration include Claims that are              Any decision rendered in such arbitration proceeding
       made as counterclaims, cross claims, third party claims,          will be final and binding on the parties, unless a party
       interpleaders or otherwise, and any party to a proceed-           appeals in writing to the arbitration organization within
       ing in court may elect arbitration with respect to any            30 days of issuance of the award. The appeal must
       Claims advanced in the lawsuit by any party or parties.           request a new arbitration before a panel of three neutral
          As an exception to this arbitration provision, you             arbitrators designated by the same arbitration organ-
       retain the right to pursue in a small claims court, any           ization. The panel will reconsider all factual and legal
       Claim that is within that court’s jurisdiction and pro-           issues anew, follow the same rules and laws that apply
       ceed on an individual basis.                                      to a proceeding using a single arbitrator, and make deci-
          If you or the Bank elects to arbitrate a Claim, the            sions based on the vote of the majority. An award in
       arbitration will be conducted as an individual action.            arbitration will be enforceable as provided by the FAA
       Neither you nor the Bank consents or agrees to any                or other applicable law by any court having jurisdiction.
       arbitration on a class or representative basis, and the               We will reimburse you for the initial arbitration filing
       arbitrator shall have no authority to proceed with any            fee paid by you up to the amount of $500. If there is
       arbitration on a class or representative basis. This arbi-        a hearing, we will pay any fees of the arbitrator and
       tration provision applies to and includes any Claims              arbitration administrator for the first two days of that
       made and remedies sought as part of any class action,
                                                                         hearing. All other fees will be allocated in keeping with
       private attorney general or other representative action,
                                                                         the rules of the arbitration administrator and applica-
       which Claims hereby are made subject to arbitration
                                                                         ble law. If you prevail in the arbitration of any Claim
       on an individual (non-class, non-representative) basis.
                                                                         against us, we will reimburse you for any fees you paid
       This means that even if a class action lawsuit or other
                                                                         to the arbitration organization in connection with the
       representative action, such as that in the form of a
                                                                         arbitration. All other fees, including attorneys’ fees,
       private attorney general action, is filed, any Claim
                                                                         will be allocated in keeping with the rules of the arbi-
       between you and the Bank related to this Agreement
                                                                         tration administrator. Any decision rendered in such
       raised in such lawsuits will be subject to an individual
                                                                         arbitration proceedings will be final and binding on
       arbitration Claim if either you or the Bank so elects.
                                                                         the parties, and judgment may be entered in a court
           The party filing a Claim in arbitration must select
                                                                         of competent jurisdiction. Rules and forms may be
       either one of two national arbitration administrators:
       the National Arbitration Forum (“NAF”) or the American            obtained from, and Claims may be filed with, either of
       Arbitration Association (“AAA”). The arbitration organi-          the two organizations, as follows: the NAF at P.O. Box
       zation that is selected will apply its code or procedures         50191, Minneapolis, Minnesota 55405, web site at
       in effect at the time the arbitration claim is filed,             www.arb-forum.com; or the AAA at 335 Madison
       unless any portion of that code or those procedures is            Avenue, Floor 10, New York, New York 10017, web site
       inconsistent with any specific terms of this arbitration          at www.adr.org. Any arbitration hearing at which you
       provision and/or this Agreement, in which case this               wish to appear will take place at a location within the
                                                                         federal judicial district that includes your address at the

                                                                    20
1:18-cv-06681-NRB
     time the Claim is filed. Document 35-3 Filed   08/02/19
                                            us may be substitute checks.Page      24describes
                                                                         This notice   of 37rights
          This arbitration provision is part of and constitutes          you have when you receive substitute checks from
       a transaction involving interstate commerce, and shall            us. The rights in this notice do not apply to original
       be governed by the FAA.                                           checks or to electronic debits to your account. How-
          This arbitration provision applies to all Claims relat-        ever, you have rights under other law with respect to
       ing to your Account that arose in the past, which may             those transactions.
       presently be in existence, or which may arise in the
       future. This arbitration provision shall survive termina-         What are your rights as a CONSUMER
       tion of your Account as well as voluntary payment of              regarding substitute checks?
       any outstanding indebtedness in full by you, or any                  In certain cases, federal law provides a special pro-
       bankruptcy by you. If we assign your Account to any               cedure that allows you to request a refund for losses
       unaffiliated third party, this arbitration provision will         you suffer if a substitute check is posted to your
       apply to any Claim between you and that third party if            account (for example, if you think that we withdrew
       you or that third party chooses arbitration, or to any            the wrong amount from your account or that we
       Claim between you and the Bank which occurred prior               withdrew money from your account more than once
       to such assignment or arises from such assignment.                for the same check). The losses you may attempt to
                                                                         recover under this procedure may include the amount
       Successors and Assignments:                                       that was withdrawn from your account and fees that
          This Agreement shall be binding on your personal
                                                                         were charged as a result of the withdrawal (for example,
       representative, executors, administrators, and succes-
                                                                         bounced check fees).
       sors. The benefits and responsibilities of this Agreement
                                                                            The amount of your refund under this procedure is
       shall also transfer to and be binding upon our succes-            limited to the amount of your loss or the amount of
       sors and assigns.                                                 the substitute check, whichever is less. You also are
          You may not transfer, assign or grant a security inter-        entitled to interest on the amount of your refund if your
       est in (collectively, “assign”) your Account without our          account is an interest-bearing account. If your loss
       written consent, and no assignment will be valid, nor             exceeds the amount of the substitute check, you may
       will we be deemed to have knowledge of or be bound                be able to recover additional amounts under other law.
       by such assignment, until we have noted that fact in its             If you use this procedure, you may receive up to
       records. However, by noting the assignment, we do not             $2,500 of your refund (plus interest if your account
       attest to or have any responsibility for the validity of          earns interest) within 10 business days after we received
       the assignment. You understand that any assignment                your claim and the remainder of your refund (plus
       of your Account is subject to our right of set-off.               interest if your account earns interest) not later than
       Authorization to Share Information:                               45 calendar days after we received your claim.
          You authorize us to share information about you                   We may reverse the refund (including any interest on
       and your Account with affiliates and third parties, as            the refund) if we later are able to demonstrate that the
       permitted by applicable federal and state laws.                   substitute check was correctly posted to your account.

                                                                         How do you make a claim for a refund?
                                                                            If you believe that you have suffered a loss relating
       Check 21 – Substitute                                             to a substitute check that you received and that was
       Checks and Your Rights                                            posted to your account, please contact us at:

                                                                            By Phone:       English 1-800-935-9935
       What is a substitute check?
                                                                                            Spanish 1-877-312-4273
          To make check processing faster, federal law permits
                                                                                            Hearing Impaired 1-800-242-7383
       banks to replace original checks with “substitute
       checks.” These checks are similar in size to original                You must contact us within 40 calendar days of the
       checks with a slightly reduced image of the front and             date that we mailed (or otherwise delivered by a means
       back of the original check. The front of a substitute             to which you agreed) the substitute check in question
       check states: “This is a legal copy of your check. You can        or the account statement showing that the substitute
       use it the same way you would use the original check.”            check was posted to your account, whichever is later.
       You may use a substitute check as proof of payment                We will extend this time period if you were not able
       just like the original check.
          Some or all of the checks that you receive back from




                                                                    21
1:18-cv-06681-NRB           Document
     to make a timely claim because          35-3 Filed 08/02/19 Page 25 of 37
                                    of extraordinary
      circumstances.                                                                        Electronic Funds
      Your claim must include –                                                             Transfer Services
      •   A description of why you have suffered a loss (for                                   We provide a variety of electronic funds transfer
          example, you think the amount withdrawn was                                       (EFT) deposit account services. These include all trans-
          incorrect);                                                                       fers resulting from debit cards, ATM Cards, electronic
      •   An estimate of the amount of your loss;                                           payments, credits and transfers, telephone transfers
                                                                                            and on-line banking transactions. In conjunction with
      •   An explanation of why the substitute check you
                                                                                            the use of these EFT services, we may issue to you an
          received is insufficient to confirm that you suffered                             access device, which may be a card, code or other
          a loss; and                                                                       means of accessing your Account to initiate EFTs.
      •   The following information to help us identify the                                    For Personal Accounts, EFT deposit account services
          substitute check; the check number, the name of                                   exclude wire transfer and other same day settlement
          the person to whom you wrote the check, and the                                   funds transfer services and all other transactions which
          amount of the check.                                                              are not covered by Federal Reserve Regulation E. These
                                                                                            will be governed by a separate agreement. For Business
                                                                                            Accounts, wire transfer and all other funds transfer or
                                                                                            other treasury services not identified in this section will
      Important Endorsement                                                                 be governed by a separate agreement.
      Standards for Personal                                                                   Business Days – Everyday is a business day, except
                                                                                            Saturdays, Sundays, and State and Federal holidays.
      and Business Accounts                                                                 TYPES OF EFT SERVICES:
                                                                                            A. Access Cards. As a condition of opening your
         Your compliance with the Bank’s endorsement stan-                                     personal checking account, you understand and
      dards is necessary to help assure that the checks you                                    agree that you will be issued a new Chase Debit
      deposit will be cleared on a timely basis. The Bank’s                                    Card if you do not select a debit card or specialty
      endorsement standards are:                                                               debit card at the time of account opening. You
          •    Customer endorsements must be placed in the                                     may use this debit card to access your new check-
               1 1⁄2 inch area starting at the left side of the check;                         ing account. This feature may not be waived.
                                                                                               When you open your new checking account at
          •    The remaining area of the check cannot contain                                  the branch, if you do not select a Personal
               any pre-printed stamped or handwritten cus-                                     Identification Number (PIN) for your new debit
               tomer information. The diagram below illustrates                                card, a randomly selected four-digit PIN will be
               where the endorsements must appear to comply                                    sent to you. Activating your new debit card is not
               with these endorsement standards; and                                           a condition of maintaining your checking account.
          •    The check is viewed from the front as though it                                 When you activate your new debit card, any
               is transparent.                                                                 temporary ATM Card that may have been issued
                                                                                               to you at the branch will be deactivated. Not
                                                                                               applicable for Chase Premier Platinum Checking SM
                                                                                               and High School Checking.
                                                                                                  By using your ATM Card or debit card (the
                                                       Area used for payee                     "Card"), you agree that:
                                                       endorsement.
                                                                                               1. Your Card remains our property and will be
                                                                                                   surrendered immediately to us upon request.
                                                                   Depositor (payee)




                                                                                               2. We may cancel your Card at any time without
                                                                    endorsement.




                                        Reserved for                                               notice.
                                         Bank Use                                              3. You shall abide by our rules and regulations
                                                                                                   relating to the use of your Card.
                                                                                               4. You shall notify us promptly by telephone or
                       3 Inches                             11⁄2 Inches                            in writing of the loss of your Card.
                                                                                               5. You shall not reveal your Card or access code
              Area used for           Area used for bank
              subsequent collecting   of first deposit.                                            associated with your Card (personal identifi-
              bank endorsement.                                                                    cation number or “PIN”) to any person not
                                                                                                   authorized by you to use your Card and to not
                                                                                                   write your PIN number on your Card or on any
                                                                                                   item kept with your Card.
                                                                                               6. For merchant purchases, we have the right to
                                                                                       22
1:18-cv-06681-NRB         Document 35-3 Filed
         place a temporary hold on your Account,
                                                     08/02/19 Page 26 of 37
                                                 lowing services at:
           which may affect available balances for pur-                a. Chase branded ATMs to:
           poses of authorizing other transactions or
           honoring other items posting to your Account,                  • Withdraw cash from your designated check-
                                                                             ing and savings accounts.
           in an amount equal to the authorization
           amount received through the payment                            • Transfer funds between your designated
           authorization system. Occasionally, mer-                          checking and savings accounts.
           chants do not provide sufficient information                   • Find out your designated checking and sav-
           with the transaction to allow us to match the                     ings account balances.
           final amount to the authorized amount. In
           these cases the temporary hold will remain on
                                                                          • Make deposits to your designated checking
                                                                             and savings accounts.
           your Account for three business days. If the
           underlying transaction posts after a tempo-                    • Make payments to qualifying Chase Credit
           rary hold drops off, we will still have the right                 Card, auto, home, business and personal
           to post the transaction against your Account.                     loan products.
        7. We have the right to refuse a transaction on                   • Obtain a statement at participating ATMs
           your Account when your Card has been reported                     where available.
           lost or stolen or when we reasonably believe                b. Non-Chase ATMs to:
           there is unusual activity on your Account.                     Use your Card at participating networks. Use
        8. If you use your Card to access an Account that                 of your Card may vary depending on the location
            is no longer available to complete a transaction,             and type of ATM you are using and the EFT net-
            we may, at our sole discretion, charge or credit              work through which the transaction is being
            the transaction to another Account.                           performed. A specific ATM or EFT network may
        9. If you use your Card to access an Account that                 not perform or permit all the above transac-
            would exceed the daily authorization limit                    tions. Transactions at non-Chase ATMs may be
            attached to your Card, we may, at our sole                    subject to a surcharge assessed by the terminal
            discretion, authorize the transaction.                        owner. In addition, a specific ATM or EFT net-
       10. The exchange rate applied by Visa® or                          work may not provide you with access to all of
            MasterCard® to Card transactions that oc-                     your Accounts based on the policies of the
            curred initially in a different currency will be              ATM-owning institution. Withdrawals from
            (i) a rate selected by Visa or MasterCard from                ATMs outside the United States generally do
            the range of rates available in wholesale                     not allow savings or money market access. If
            currency markets for the applicable central                   you have questions regarding whether a certain
            processing date, which rate may vary from the                 ATM or EFT network will process a transaction,
            rate Visa or MasterCard itself receives, or (ii) the          call or write us.
            government-mandated rate in effect for the              (2) Business ATM Card (deposit only):
            applicable central processing date. The rate in             You may use your Business ATM Card (deposit only)
            effect on the applicable processing date may                to make deposits to your designated checking and
            differ from the rate on the date you used your              savings accounts at full service Chase branded ATMs.
            Card. For purchases, ATM and non-ATM cash               (3) In addition to the services listed above, you
            transactions, we will add three percent to the
                                                                        may use your Card:
            amount provided to us by Visa and MasterCard.
        11. Gambling and Illegal Activities: You will not
                                                                       •   At any financial institution that honors your Card
                                                                           to obtain non-ATM cash, which may not exceed
            use your account to conduct transactions
                                                                           your daily authorization limit and will be charged
            relating to unlawful internet gambling or any
                                                                           to your primary checking account. Transactions
            other illegal activity. Because we are required
                                                                           exceeding this limit may require the financial
            to prevent transactions involving unlawful
                                                                           institution to phone the Bank for approval.
            internet gambling, we may refuse any gam-
            bling transaction that is not conducted in per-            •   To purchase goods and services from merchants
            son, whether that gambling is lawful or not.                   who accept your Card as a means of payment.
            We may also refuse any transaction that we                     Purchases may not exceed your daily authori-
            reasonably believe may involve illegal activity.               zation limit and are charged against your
     Uses of Your Card:                                                    primary checking account. If you have arranged
                                                                           with your merchant to pay for your purchases
     (1) You can use your Card (except for deposit
                                                                           via periodic payments, this is an agreement
         only Business ATM Cards) to perform the fol-
                                                                           between you and the merchant and you agree
                                                               23          that you must notify the merchant if your
1:18-cv-06681-NRB
         account number or Document         35-3
                           expiration date has been Filed    08/02/19
                                                    (5) A Privileges Debit Card Page     27
                                                                                or Business    of 37Debit
                                                                                            Associate
                changed or your Account has been closed.                      Card may be issued at your request to allow
            •   If you request Emergency Services, you agree                  authorized non-signers to access your designated
                to the release of personal data to Visa U.S.A.                checking or savings accounts. The maximum daily
                Inc., MasterCard and its member financial insti-              dollar limit for ATM cash withdrawals and Point-
                tution and/or their respective contractors for the            of-Sale transactions will be selected by you at the
                purposes of providing the Emergency Services.                 time you request the card. For Privileges Debit
                                                                              Cards, these dollar limits will be monthly instead
            •  If you provide authorization to a merchant to                  of daily.
               bill charges on a recurring basis to your Card,
               and if a replacement Card has been issued to
                                                                          Your Right to Receive Documentation or
               you, you must provide that merchant with your
               new card number and/or expiration date in order            Notice of Transactions:
               to bill the recurring charges to your Card. We                You will receive a receipt or have the option to
               will make an effort to make available to the mer-          receive a receipt at our ATMs and the other ATMs that
               chant through Visa/MasterCard your account
                                                                          accept your Card each time you make a transaction.
               number, and/or expiration date in order to                 The receipt will indicate the location of the ATM (by
               permit the merchant to continue to bill the                code in some cases), the transaction date and type,
               recurring changes to your Card until you notify            the amount, and the last four digits of your Card
               the merchant and us that you have withdrawn                account number.
               your authorization.                                           You will receive an account statement each month
        (4) Point-of-Sale Terminal Transactions:                          for your accounts that are accessible by electronic
            You may use your Card (except for the Business                funds transfers if such transfers occur during the
            ATM Card (deposit only)) to access your primary               month, but at least quarterly if no such transfers occur.
            checking account to:                                             If you have arranged to have direct deposits made
            • Purchase goods and services from merchants                  to your account at least once every 60 days from the
               and ATMs who have agreed to accept your                    same person, company or governmental agency, you
               Card as a means of payment.                                can call us to find out whether or not the deposit has
                                                                          been made. When calling us, please provide us with
            •  Withdraw   cash in conjunction with a purchase of
                                                                          your account number and the amount and date of the
               goods or services if permitted by the merchant.
                                                                          last deposit.
            • Perform balance inquiries on your primary
               checking account if permitted by the merchant.             B. Payments, Credits and Transfers. We are
                                                                             able to electronically transfer funds between your
        Limitations on Transfers, Amounts, and                               Accounts, or from your Account to other parties
                                                                             and to receive funds electronically from other parties
        Frequency of Transactions:                                           for deposit to your Account. We may do this by
        (1) You may make only 6 preauthorized withdrawals                    “ACH” (as a member of a local or national Auto-
            (including, but not limited to, withdrawals made                 mated Clearing House Association) and other EFT
            by ACH, telephone, Internet or wire) from your                   networks. You may authorize a merchant or other
            regular savings account or 6 preauthorized with-                 payee to make a one-time electronic payment from
            drawals (no more than 3 of which may be by check                 your checking account using information from your
            or similar order payable to a third party) from your             check to pay for purchases or pay bills.
            money market deposit savings account monthly
                                                                          C. Online Bill Payment and Transfer Services.
            for purposes of making a payment to a third party.
                                                                             You may use the Internet to electronically direct us
            We are not considered a third party for purposes
                                                                             to make payments from your checking account to
            of this limitation where the transfers are for pur-
                                                                             third parties (“payees”) whom you have selected in
            poses of re-paying loans and associated expenses.
                                                                             advance to receive payment by means of the online
        (2) You may make cash withdrawals, not to exceed                     bill payment service. You must have a checking
            your daily authorization limit, at any ATMs                      account with us to use this service. If you have mul-
            described above.                                                 tiple accounts with us, you may also direct us to
        (3) You may make Point-of-Sale transactions in                       make transfers between your accounts by means of
            amounts not to exceed your daily authorization                   the online transfer service. To gain access to these
            limit.                                                           online services, go to our websites and enroll with
        (4) If your Account is not in an active status, purchases            your eligible Bank accounts. Additional disclosures
            made with your Card and ATM transactions will be                 and specific terms and conditions for using the
            suspended.
                                                                     24
1:18-cv-06681-NRB               Document
       online services will be provided when you 35-3
                                                 enroll. Filed
                                                            2. A 08/02/19
                                                                 description of thePage
                                                                                    error or 28  of 37you
                                                                                             the transfer
                                                                                are unsure about, why you believe it is an error
        D. Telephone Banking. You may use our auto-
                                                                                or why you need more information.
           mated customer service system or speak directly to
           a Telephone Banker to request us to make periodic                3. The dollar amount of the suspected error.
           transfers from your Account to another checking or              If you initially provide this information to us via the
           savings account held by us. You may also make                telephone, we may require that you send your com-
           periodic transfers from your Account to pay certain          plaint or question in writing within 10 business days.
           loans, lines of credit, or credit cards you have with           We will advise you of the results of our investigation
           us or with our affiliates. To use the automated sys-         within 10 business days (or 20 business days if your
           tem you must have a checking, savings, money                 Account was opened less than 30 days prior to the date
           market, CD, loan account or a Debit Card and a               of the suspected error) after we hear from you and, if
           valid password or PIN. Business account holders              we have made an error, we will correct it promptly. If it
           may also use a valid TIN. You agree not to reveal            takes us longer than 10 business days (or 20 business
           your account number, Debit Card number, pass-                days if your Account was opened less than 30 days prior
           word, PIN or TIN to any person not authorized by             to the date of the suspected error) to research your
                                                                        complaint or problem, we must provisionally recredit
           you to use the automated system. To use the serv-
                                                                        your Account within such time for the amount you
           ice, enter your account number or Debit Card
                                                                        think is in error so that you will have the use of the
           number and password, PIN or TIN as directed. Then
                                                                        money during the time it takes us to conclude our
           follow the options.
                                                                        investigation. If we ask you to put your question or
        E. Overdraft Protection Transfers. To obtain                    complaint in writing, and do not receive it within 10
           Overdraft Protection you must have a checking                business days, we may not recredit your Account.
           account with us. You must also have a savings                   At the conclusion of our investigation, we will inform
           account, qualifying credit card, or qualifying home          you of our results within three (3) business days. If we
           equity, Prestige or business line of credit (“Funding        determine that there was no error, we will send you a
           Account”). We are able to transfer funds from a              written explanation. You may ask for copies of the doc-
           Funding Account to your checking account to help             uments that we used in our investigation. In all cases,
           prevent overdrafts from occurring.                           our investigation will be completed within 45 days (or
        F. Text Message Transfers. If we send you a text                90 days if your Account was opened less than 30 days
           message with a transfer option, including an                 prior to the date of the suspected error or occurred at a
           Account balance alert, you may respond to request            point-of-sale location or outside the United States).
           a transfer between eligible accounts. To use the
           service, follow the transfer options shown via the           THE BANK’S LIABILITY FOR FAILURE TO
           text message from us. Not all accounts are eligible          COMPLETE TRANSACTIONS:
           for transfer via text message request. We must                  If we do not complete a transaction from your
           receive a text message transfer before 11 p.m.               account on time or in a correct amount, according to
           Eastern time on a business day for the transfer to be        our Agreement with you, we will be liable for your
           effective the same day. Otherwise, the transfer will         losses or damages.
           be effective the next business day.                             However, there are some exceptions. For instance,
                                                                        we will not be liable if:
        IN CASE OF ERRORS OR QUESTIONS
                                                                            1. Through no fault of ours, you do not have
        ABOUT YOUR ELECTRONIC FUNDS                                            enough available funds in your account to make
        TRANSFERS:                                                             the transaction.
        For Personal Accounts Only:                                         2. The ATM where you are making the transfer does
           Telephone or write us at the telephone number or                    not have enough cash.
        address set forth in the address and telephone num-                 3. The ATM was not working properly and you
        bers section if you think your statement or receipt is                 knew about the breakdown when you started
        wrong, or if you need more information about a trans-                  the transaction.
        action listed on the statement or receipt. We must hear
                                                                            4. Circumstances beyond our control (such as fire
        from you NO LATER than 60 days after we sent you
                                                                               or flood) prevent the transaction, despite rea-
        the FIRST statement on which the problem or error
                                                                               sonable precautions that we have taken.
        appeared. In your communication to us, be prepared
        to provide us with the following information:                       5. In the case of preauthorized credits, the data
                                                                               from the third party is not received, is incom-
            1. Your name and account number.

                                                                   25
1:18-cv-06681-NRB
         plete or erroneous, or Document             35-3 Filed
                                if the recipient is deceased.      08/02/19
                                                              NOTICE          Page AND
                                                                     OF YOUR RIGHTS 29 of 37
           6. Your Account is not in an active status.                  LIABILITIES:
                                                                        For Personal Accounts Only:
       STOP PAYMENT FOR                                                    Tell us AT ONCE if you believe your Card, PIN or
       PREAUTHORIZED TRANSFERS:                                         code has been lost or stolen. Telephoning us is the
          If you have arranged, in advance, to make regular             best and fastest way of keeping your possible losses to
       periodic payments out of your Account, you can stop              a minimum.
       any of those payments by following these procedures:                If you tell us within two business days, you can lose
            1. Call or write us at the telephone number or              no more than $50.00 if someone used your Card, PIN
               address set forth in the address and telephone           or code without your permission. If you do NOT tell us
               numbers section, in time for us to receive your          within two business days after you learn of the loss or
               request three or more business days before the           theft of your Card, PIN or code and we can prove we
               payment is scheduled to be made. (Note: By               could have stopped the unauthorized transactions if
               using your personal computer to cancel the               you had told us, you could lose as much as $500.00.
               transaction, you may stop a bill payment that is            If your statement shows electronic funds transfers
               “Pending” at any time prior to four business days        that you did not make, tell us at once. If you do not tell
                                                                        us within 60 days after the statement was mailed to
               before the Payment Due Date. To stop bill pay-
                                                                        you, you may be liable for transactions posting after
               ments that are “In Process” please call the
                                                                        the 60 days if we can prove that we could have pre-
               Customer Service Department at 1-877-CHASE
                                                                        vented the transactions if you had told us in time.
               PC (1-877-242-7372). See your Online Bill
                                                                           If a good reason (such as a long trip or a hospital
               Payment Agreement for information concerning
                                                                        stay) kept you from telling us, let us know. We will
               “Pending” and “In Process” transactions.)
                                                                        extend the time periods.
            2. If you call, we may require you to put your
               request in writing so that it reaches us within          For Business Accounts Only:
               14 days after your call.
                                                                        A. You agree to assist us in the investigation and
            3. You may be charged the current stop payment                 prosecution of claims for unauthorized transactions
               fee for each stop payment order you give us.                by completing the appropriate statements and
          If these regular payments vary in amount, the per-               reports reasonably requested by us.
       son you are going to pay will tell you, 10 days before           B. You agree to notify us promptly in writing of any
       each payment, when it will be made and how much it                  user of a Card who is no longer employed by you
       will be. You may choose instead to get this notice only             or authorized to conduct business on your behalf.
       when the payment would differ by more than a certain
       amount from the previous payment, or when the                    C. You agree that by allowing anyone to use your
       amount would fall outside certain limits that you set.              Card, you will be responsible for all authorized and
          If you order us to stop one of these payments three              unauthorized transactions made through the use
       business days or more before the transfer is scheduled,             of your Card.
       and it does not do so, we will be liable for your losses         D. Liability for unauthorized transactions, including
       or damages.                                                         electronic funds transfers, shall be governed by
                                                                           Section II of this Agreement, entitled “Deposit
       DISCLOSURE OF ACCOUNT
                                                                           Account Agreement.”
       INFORMATION TO THIRD PARTIES:
         We may disclose information to third parties about             Special Provisions for Card Transactions:
       your account or the transfers you made:
                                                                            If in the event your Card or Card number is lost,
          1. As necessary to complete transactions.                     stolen, or used without authorization, you are not liable
          2. In connection with the investigation of any claim          for any unauthorized transactions including transac-
             you initiate.                                              tions made at merchants, over the telephone, at ATMs,
          3. To comply with government agency or court                  or online when you notify the Bank promptly.
             orders.                                                        However, these Special Provisions do not apply
          4. In accordance with your written permission.                and are not covered by our Zero Liability policy (in
          5. As otherwise permitted by the terms of the                 which case the Bank may impose greater liability on
              Bank’s Privacy Policy.                                    the cardholder) when they include transactions where
                                                                        you were grossly negligent or fraudulent in the handling
         Our Privacy Policy is also available on Chase.com.
                                                                        of the account or Card, where you have given someone
                                                                        else your Card, Card number or PIN, or where you delay

                                                                   26
1:18-cv-06681-NRB               Document
     in reporting unauthorized transactions       35-3
                                            for more than Filed    08/02/19
                                                          eligible accounts.        Page
                                                                             While you have to30
                                                                                               haveof
                                                                                                    an 37
                                                                                                       eligible
        sixty days.                                                        account to use the Chase Mobile text messaging
                                                                           service, once you activate the service, if you have
                                                                           other types of accounts with us, you may have access
                                                              SM
        Alerts and Chase Mobile                                            to those other accounts as well.
                                                                               You agree to indemnify us for all claims, losses,
        Services                                                           liability, costs and expenses (including reasonable
                                                                           attorneys' fees) that arise if you provide an incorrect
           If you receive or otherwise use the Alerts service or
                                                                           telephone number, e-mail address or other delivery
        Chase Mobile service, you agree to the following
                                                                           location or if you violate applicable federal, state
        terms. If you are enrolled in Chase OnlineSM, the terms
                                                                           or local laws, regulations or ordinances. You under-
        of the Online Service Agreement control the terms of
                                                                           stand this section will survive even if this Agreement
        these services instead.
                                                                           is terminated.
            • You will provide a valid telephone number,
              e-mail address or other delivery location for
              these services so we can send you certain infor-
              mation about your account.                                   Overdraft Protection
            • We may send Alerts or Chase Mobile messages
              through your communication service provider,
                                                                           Services
              who will act as your agent and deliver them to                  You must separately sign up for Overdraft Protec-
              you. Messages may be delayed or affected by your             tion as it does not automatically apply to new
              communication service provider(s) or others.                 accounts.
            • We will not charge a fee for the Alerts or Chase
                                                                           1. Definitions: As used in this Overdraft Protection
              Mobile text services, but you are responsible for
                                                                              Services section, the following terms shall have
              any and all charges, including, but not limited to,
                                                                              the following meanings:
              fees associated with text messaging imposed by
              your communication service provider. Standard                   “You” or “your” means the person(s) or entity who
              messaging charges apply. Such charges include                   has requested Overdraft Protection or Business
              those from your communication service                           Overdraft Protection (“Request”). “Overdraft
              provider. Message frequency depends on user                     Protection” means the automated funds transfer
              preferences. To cancel the Chase Mobile text                    service established pursuant to the Request and this
              messaging services, send STOP to 24273 at                       section. “Funding Account” means the account
              any time. For help or information on the Chase                  from which Overdraft Protection transfers are
              Mobile text messaging services, send HELP to                    made. “Checking Account(s)” means one or more
              24273. For additional assistance with these services,           personal checking accounts for which Overdraft
              contact customer service at 1-877-242-7372.                     Protection is requested or one or more Business
            • Alerts and Chase Mobile are provided for your                   checking accounts for which Business Overdraft
              convenience and do not replace your monthly                     Protection is requested, as designated on the
              account statement(s), which are the official                    Request for Overdraft Protection.
              records of your accounts.                                    2. Overdraft Protection Request: The Request must
            • You understand we may not encrypt information                   specify the Checking Account(s) and a single
              when it is sent to you through these services.                  Funding Account. For personal accounts, the Funding
              This information may include personal or confi-                 Account may be a personal savings account at the
              dential information about you, such as account                  Bank (“Savings Account”), a qualifying credit card
              activity or the status of your account, and for                 account at Chase Bank USA, N.A. (“Credit Card
              phone Alerts, may be delivered to voicemail or                  Account”), a Home Equity Line of Credit at the
              answering machines if someone doesn't answer                    Bank (“Line of Credit Account”), or a Prestige Line
              the number you provide.                                         of Credit at the Bank (“Line of Credit Account”).
           You understand we are not liable for losses or                     For business accounts, the Funding Account may
        damages from any disclosure of account information                    be a Business savings account at the Bank (“Savings
        to third parties, non-delivery, delayed delivery,                     Account”), a credit card at Chase Bank USA, N.A.
        misdirected delivery or mishandling of, or inaccurate                 (“Credit Card”) or a Business Line of Credit at the
        content in, the Alerts or the account information sent                Bank (“Line of Credit Account”) or Business
        thru Chase Mobile. The Chase Mobile text messaging                    Overdraft Line of Credit at the Bank (“Overdraft
        service may only be activated by customers with                       Line of Credit Account”). Overdraft Protection will

                                                                      27
1:18-cv-06681-NRB              Document
       become effective after the                35-3
                                  Bank has received your Filed 08/02/19
                                                            an Overdraft       Page
                                                                         Protection     31 fee
                                                                                    Transfer of 37
                                                                                                will                     be
          Request and had a reasonable time to act upon it.              charged to each Checking Account that receives
                                                                         a Transfer.
       3. Activation: Whenever checks or other customer
          initiated transactions are drawn on a Checking              6. Limits On Savings Account Transfers: If the
          Account which, if paid, would cause the Checking               Funding Account is a Savings Account, Transfers
          Account to become overdrawn, such event will                   from the Savings Account are considered “pre-
          constitute a transfer request and we will initiate a           authorized transfers.” The number of such Transfers
          transfer (“Transfer”) from the Funding Account to              that may be made during each month or each
          the Checking Account in multiples of $50.00                    statement cycle is limited in accordance with
          (which includes the Transfer Fee) sufficient to pay            federal regulations and our Account Agreement
          those checks or other customer initiated transac-              for deposit accounts. See the Withdrawal
          tions drawn on the Checking Account. If the                    Procedures and Limitations section for more detail.
          Funding Account is a Credit Card Account, Transfers         7. Termination Of Overdraft Protection By The
          will be charged to the Credit Card Account under               Bank: We may terminate Overdraft Protection for
          the terms disclosed in your credit card Card-                  a Checking Account at any time upon sending
          member Agreement for personal or your Business                 written notice to the last address for the Checking
          Credit Card Cardmember Agreement for business                  Account shown on our records. If the Funding
          customers. If the Funding Account is a Line of                 Account is closed or blocked for usage, Overdraft
          Credit Account or Overdraft Line of Credit Account,            Protection will not be available. If a Checking
          Transfers will be charged to the Line of Credit                Account is closed or blocked for usage, Overdraft
          Account or Overdraft Line of Credit Account, under             Protection for that Checking Account will not be
          the terms disclosed in your Home Equity or                     available.
          Prestige agreement, or Business Line of Credit or           8. Termination Of Card Privileges: We may termi-
          Business Overdraft Line of Credit loan documents.              nate or block the use of a Card with access to
          Transfers will appear on the periodic statements               a Checking Account when, at our discretion, we
          for the applicable Checking Account and the Funding            reasonably believe that there is unusual Overdraft
          Account. We have no obligation to inform the                   Protection activity for that Checking Account.
          checking account owner if the status of the Fund-
                                                                      9. Termination Of Overdraft Protection By
          ing Account or actions of the Funding Account
                                                                         Customers: The owner of a Checking Account or
          owner results in the Overdraft Protection being
                                                                         a Funding Account may cancel Overdraft
          unavailable.
                                                                         Protection for that Checking Account by request-
       4. Maximum Overdraft Protection Amount: The                       ing the cancellation in person at a branch or by
          amount of a Transfer will not exceed the amount                delivering to us written notice of cancellation. Any
          available in the Funding Account. (The Funding                 cancellation under this paragraph nine will be
          Account is the savings account, credit card                    effective after we have received notice of such can-
          account, or other line of credit account linked to             cellation and had a reasonable time to act upon it.
          your checking account for Overdraft Protection.)
                                                                      10. Transfer Requests For Multiple Checking
          If the amount available is insufficient to pay all
                                                                          Accounts: If transfer requests occur with respect
          checks and other customer initiated transactions,
                                                                          to more than one of the Checking Account(s) on
          plus the Transfer Fee, in multiples of $50.00, then
                                                                          the same day, we shall have sole discretion in deter-
          we will initiate a Transfer in the amount necessary
                                                                          mining the order in which such transfer requests
          to pay one or more transactions, plus the Transfer
                                                                          are processed.
          Fee. If the amount available is sufficient to pay
          one or more transactions, but not the Transfer
          Fee, we will initiate a Transfer in the amount nec-
          essary to pay the transaction or transactions only.
          We will, however, charge the Transfer Fee against
          the account, causing the account to be over-
          drawn. Any checks or other customer initiated
          transactions that are not paid by the Transfer will
          either be paid or returned, and Insufficient Funds
          Fees or Returned Item Fees charged, in the same
          way as if you did not have Overdraft Protection.
       5. Fees: For each day on which a Transfer occurs,


                                                                 28
1:18-cv-06681-NRB Document 35-3 Filed 08/02/19 Page 32 of 37




                                29
                                                                                                                      Rev. 11/2010




     FACTS            WHAT DOES CHASE DO WITH YOUR PERSONAL INFORMATION?

     Why?             Financial companies choose how they share your personal information. Federal law gives
                      consumers the right to limit some but not all sharing. Federal law also requires us to tell you
                      how we collect, share, and protect your personal information. Please read this notice carefully to
                      understand what we do.

     What?            The types of personal information we collect and share depend on the product or service you have
                      with us. This information can include:
                      Social Security number and income




30
                      account balances and transaction history
                      credit history and payment history


     How?             All ﬁnancial companies need to share customers’ personal information to run their everyday
                      business. In the section below, we list the reasons ﬁnancial companies can share their customers’
                      personal information; the reasons Chase chooses to share; and whether you can limit this sharing.




     Reasons we can share your personal information                                   Does Chase Can you limit
                                                                                      Share?     this sharing?
     For our everyday business purposes – such as to process your                            Yes                 No
     transactions, maintain your account(s), respond to court orders and legal
                                                                                                                                     1:18-cv-06681-NRB Document 35-3 Filed 08/02/19 Page 33 of 37




     investigations, or report to credit bureaus
     For our marketing purposes –                                                         Yes                No
     to offer our products and services to you
     For joint marketing with other ﬁnancial companies                                    Yes                No
     For our afﬁliates’ everyday business purposes –                                      Yes                No
     information about your transactions and experiences
     For our afﬁliates’ everyday business purposes –                                      Yes                Yes
     information about your credit worthiness
     For our afﬁliates to market to you                                                   Yes                Yes
     For non afﬁliates to market to you                                                   Yes                Yes




31
     To limit          Call 1-888-868-8618 - our menu will prompt you through your choice(s) or
                       Visit us online: chase.com
     our sharing
                      Please note:
                      If you are a new customer, we can begin sharing your information 30 days from the date we
                      sent this notice. When you are no longer our customer, we continue to share your information as
                      described in this notice.
                      However, you can contact us at any time to limit our sharing.

     Questions? Call 1-888-868-8618
                                                                                                                        1:18-cv-06681-NRB Document 35-3 Filed 08/02/19 Page 34 of 37




     PS1121
     Page 2
     Who we are
     Who is providing this notice?    The JPMorgan Chase & Co. family of companies. A partial list of its U.S. consumer
                                      ﬁnancial companies is located at the end of this document.
     What we do
     How does Chase protect           To protect your personal information from unauthorized access and use, we use
     my personal information?         security measures that comply with federal law. These measures include computer
                                      safeguards and secured ﬁles and buildings. We authorize our employees to get your
                                      information only when they need it to do their work, and we require companies that
                                      work for us to protect your information.
     How does Chase collect           We collect your personal information, for example, when you
     my personal information?         open an account or make deposits or withdrawals from your account




32
                                       pay your bills or apply for a loan
                                       use your credit or debit card

                                      We also collect your personal information from others, such as credit bureaus,
                                      afﬁliates, or other companies.
     Why can’t I limit all sharing?   Federal law gives you the right to limit only
                                      sharing for afﬁliates’ everyday business purposes – information about your

                                        creditworthiness
                                      afﬁliates from using your information to market to you
                                      sharing for non afﬁliates to market to you

                                      State laws and individual companies may give you additional rights to limit sharing.
                                      See below for more on your rights under state law.
     What happens when I limit     Your choices will apply to everyone on your account.
     sharing for an account I hold
     jointly with someone else?
                                                                                                                             1:18-cv-06681-NRB Document 35-3 Filed 08/02/19 Page 35 of 37
     Deﬁnitions
     Afﬁliates                            Companies related by common ownership or control. They can be ﬁnancial and
                                          non ﬁnancial companies.
                                             Our afﬁliates include companies with a Chase or JPMorgan name and
                                              ﬁnancial companies such as EMC Mortgage Corporation
     Non afﬁliates                        Companies not related by common ownership or control. They can be ﬁnancial and
                                          non ﬁnancial companies.
                                             Non afﬁliates we share with can include companies such as retailers, auto dealers,
                                              auto makers and membership clubs
     Joint marketing                      A formal agreement between nonafﬁliated ﬁnancial companies that together
                                          market ﬁnancial products or services to you.
                                             Our joint marketing partners include categories of companies such as
                                              insurance companies
     Other important information




33
     State Laws:
     VT: Accounts with a Vermont mailing address are automatically treated as if they have limited the sharing as described on
     page 1. For joint marketing, we will only disclose your name, contact information and information about your transactions.
     NV: We are providing you this notice pursuant to Nevada law. If you prefer not to receive marketing calls from us, you may
     be placed on our Internal Do Not Call List by calling 1-800-945-9470, or by writing to us at P.O. Box 659752, San Antonio,
     TX 78265.
          For more information, contact us at the address above, or email Privacy.Info@JPMChase.com, with “Nevada Annual
     Notice” in the subject line. You may also contact the Nevada Attorney General’s ofﬁce: Bureau of Consumer Protection, Ofﬁce
     of the Nevada Attorney General, 555 E. Washington St., Suite 3900, Las Vegas, NV 89101; telephone number: 702-486-3132;
     email BCPINFO@ag.state.nv.us
     CA: Accounts with a California mailing address are automatically treated as if they have limited the sharing with non afﬁliates
     as described on page 1. CA residents are provided a CA notice for additional choices.
     Who is providing this notice?
     JPMorgan Chase Bank, N.A.        Chase Auto Finance Corp.          Chase Insurance Agency, Inc.      Chase Bankcard Services, Inc.
                                                                                                                                          1:18-cv-06681-NRB Document 35-3 Filed 08/02/19 Page 36 of 37




     J.P. Morgan Securities LLC       Chase Home Finance LLC            Chase Paymentech Solutions, LLC   EMC Mortgage Corporation
     Chase Bank USA, N.A.             Chase Investment Services Corp.
     Separate polices may apply to customers of certain businesses, such as J.P.Morgan’s Private Bank or Private Wealth Management.
1:18-cv-06681-NRB Document 35-3 Filed 08/02/19 Page 37 of 37




                                   How to contact us:
    Personal Accounts:                              Addresses:
      Main Phone number:        1-800-935-9935        JPMorgan Chase Bank, N.A.
      Spanish:                  1-877-31CHASE         P. O. Box 659754
                               (1-877-312-4273)       San Antonio, TX 78265-9756
    Business Accounts:                              If you believe your debit card has been lost or
      Main Phone number:        1-800-CHASE38       stolen, or for information about purchase and
                               (1-800-242-7338)     ATM transactions, call us at the telephone
      Spanish:                  1-888-622-4273      numbers listed here or write:
    Hearing Impaired:           1-800-CHASE TD        Chase
                               (1-800-242-7383)       Regulation E, TX1-2551
                                                      P.O. Box 620002
    International Calls:        1-713-262-1679        Dallas, TX 75262-9802
    Web Site:                   Chase.com           In case of errors or questions about your electronic
                                                    funds transfers (EFT), call 1-866-564-2262.




    CATALOG #RR01012011
    (Effective 01/01/2011)
    © 2011 JPMorgan Chase Bank, N.A., Member FDIC                                           10% Post-Consumer Fiber
